                                                          The Honorable Barbara J. Rothstein
1

2

3

4

5

6

7                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
8                                    AT SEATTLE
9    GERALD JACKSON, ROSLYN JACKSON,
10
     DEAN MELLOM, JON PERRIN AND JULIE                 NO. 2:19-cv-01281-BJR
     PERRIN, individually and on behalf of all
11   others similarly situated,

12
                                Plaintiffs,            DECLARATION OF ELEANOR
13                                                     HAMBURGER IN SUPPORT OF
        v.                                             PLAINTIFFS’ MOTION FOR
14                                                     PARTIAL SUMMARY JUDGMENT
     THE ALIERA COMPANIES, INC., a Delaware            RE: INSURANCE
15
     corporation; ALIERA HEALTHCARE, INC., a
16   Delaware corporation; TRINITY
     HEALTHSHARE, INC., a Delaware
17   corporation,
18
                                Defendants.
19
             I, Eleanor Hamburger, declare under penalty of perjury and in accordance with
20
     the laws of the State of Washington and the United States that:
21
             1.    I am a partner at Sirianni Youtz Spoonemore Hamburger PLLC and am one
22
     of Plaintiffs’ Counsel and Proposed Class Counsel in this action.
23
             2.    I submitted multiple public records requests to the Washington Office of
24
     the Insurance Commissioner (“OIC”) regarding Aliera Healthcare, The Aliera Companies
25
     (collectively “Aliera”) and Trinity Healthshare (“Trinity”). One of the requests sought
26
                                                                        SIRIANNI YOUTZ
     DECLARATION OF ELEANOR HAMBURGER – 1                         SPOONEMORE HAMBURGER PLLC
     [Case No. 2:19-cv-01281-BJR]                                    3101 WESTERN AVENUE, SUITE 350
                                                                       SEATTLE, WASHINGTON 98121
                                                                   TEL. (206) 223-0303 FAX (206) 223-0246
1    copies of the consumer complaints submitted to the OIC regarding Aliera and/or Trinity.
2    Over two dozen complaint files were provided as a result of my request. I also received
3    Exhibits A and B pursuant to my public records requests.
4            3.      Attached are true and correct copies of the following documents:
5
       Exhibit                              Description                                        Date
6
         A        Certification of Authenticity by the Secretary of State of the        04-08-2019
7                 State of Delaware of the Certificate of Incorporation of Aliera
                  Healthcare, Inc. filed 12-18-2015 (TDI_001957-1959)
8
         B        Certification of Authenticity by the Secretary of State of the 04-08-2019
9
                  State of Delaware of the Amended and Restated Certificate of
10                Incorporation of Aliera Healthcare, Inc. filed 06-08-2017
                  (TDI_001954-1956)
11
         C        Web article titled “Trinity Healthshare Announces                     01-29-2020
12
                  Agreement-with Faith-Driven Life Church,“ accessed 07-01-
13                2020 at
                  https://www.trinityhealthshare.org/2020/01/trinity-
14                healthshare-announces-agreement-with-faith-driven-life-
                  church/
15

16       D        Aliera Healthcare’s Explanation of Benefits to Dean Mellom            04-27-2019
                  (ALIERA_JKS 000859-59)
17
         E        Certification of Enrollment Engrossed Substitute Senate Bill          05-11-2011
18
                  5122, Chapter 314, Laws of 2011, 62nd Legislature, 2011
19
                  Regular Session, Insurance Coverage – Affordable Care Act
                  Implementation, effective date: 07/22/11 - except sections 10
20                through 12, which become effective 01/01/12
21       F        Final Bill Report ESSB 5122                                           07-22-2011
22
         G        House Bill Report ESSB 5122                                           04-09-2011
23
         H        Samaritan Ministries, et al., Order to Cease and Desist issued        04-01-2011
24                by the State of Washington Office of Insurance
                  Commissioner, No. 11-0075
25

26
                                                                           SIRIANNI YOUTZ
     DECLARATION OF ELEANOR HAMBURGER – 2                            SPOONEMORE HAMBURGER PLLC
     [Case No. 2:19-cv-01281-BJR]                                       3101 WESTERN AVENUE, SUITE 350
                                                                          SEATTLE, WASHINGTON 98121
                                                                      TEL. (206) 223-0303 FAX (206) 223-0246
1
      Exhibit                            Description                                       Date

         I      Alliance for Shared Health Order to Cease and Desist issued         04-22-2020
2
                by the State of Washington Office of Insurance
3               Commissioner, No. 20-0335

4        J      OneShare Health, LLC, Order to Cease and Desist issued by           03-31-2020
                the State of Washington Office of Insurance Commissioner,
5
                No. 20-0250
6

7            DATED: September 3, 2020, at Seattle, Washington.
8
                                                /s/ Eleanor Hamburger
9                                            Eleanor Hamburger (WSBA #36478)
                                             SIRIANNI YOUTZ SPOONEMORE HAMBURGER PLLC
10                                           3101 Western Avenue, Suite 350
                                             Seattle, WA 98121
11
                                             Tel. (206) 223-0303
12                                           Email: ehamburger@sylaw.com
                                             Attorneys for Plaintiffs
13

14

15

16

17

18

19

20

21

22

23

24

25

26
                                                                       SIRIANNI YOUTZ
     DECLARATION OF ELEANOR HAMBURGER – 3                        SPOONEMORE HAMBURGER PLLC
     [Case No. 2:19-cv-01281-BJR]                                   3101 WESTERN AVENUE, SUITE 350
                                                                      SEATTLE, WASHINGTON 98121
                                                                  TEL. (206) 223-0303 FAX (206) 223-0246
                                  CERTIFICATE OF SERVICE
1
            I hereby certify that on September 3, 2020, I caused the foregoing to be
2
     electronically filed with the Clerk of the Court using the CM/ECF system, which will
3    send notification of such filing to the following:

4
           •   Jay Angoff
               jangoff@findjustice.com
5          •   Ronan Patrick Doherty
               doherty@bmelaw.com, christensen@bmelaw.com
6          •   Eleanor Hamburger
               ehamburger@sylaw.com, matt@sylaw.com, stacy@sylaw.com, theresa@sylaw.com
7
           •   Curt Roy Hineline
               chineline@bakerlaw.com, jhickman@bakerlaw.com
8
           •   Richard L. Jolly
9              rjolly@susmangodfrey.com, eball@susmangodfrey.com
           •   Samantha Lin
10             slin@myers-company.com
           •   Cyrus Mehri
11             cmehri@findjustice.com, pleadings@findjustice.com
           •   James Raymond Morrison
12
               jmorrison@bakerlaw.com, jhickman@bakerlaw.com
13         •   Michael David Myers
               mmyers@myers-company.com, slin@myers-company.com, tpak@myers-
14             company.com
           •   Robert H. Rutherford
15             robert.rutherford@burr.com
           •   Edgar Guy Sargent
16
               esargent@susmangodfrey.com, ecf-4811d219bf44@ecf.pacerpro.com,
17             paris-jimenez-2434@ecf.pacerpro.com, pjimenez@susmangodfrey.com,
               ecf-226e044d1c76@ecf.pacerpro.com
18         •   Elizabeth B. Shirley
               bshirley@burr.com
19         •   Richard E. Spoonemore
               rspoonemore@sylaw.com, matt@sylaw.com, rspoonemore@hotmail.com,
20
               stacy@sylaw.com, theresa@sylaw.com
21         •   Genevieve Vose Wallace
               gwallace@susmangodfrey.com, jgrounds@susmangodfrey.com,
22             genevieve-wallace-4415@ecf.pacerpro.com, ecf-009165bc539e@ecf.pacerpro.com

23         DATED: September 3, 2020, at Seattle, Washington.
24
                                                 /s/ Eleanor Hamburger
25                                           Eleanor Hamburger (WSBA # 26478)
                                             Email: ehamburger@sylaw.com
26
                                                                      SIRIANNI YOUTZ
     DECLARATION OF ELEANOR HAMBURGER – 4                       SPOONEMORE HAMBURGER PLLC
     [Case No. 2:19-cv-01281-BJR]                                  3101 WESTERN AVENUE, SUITE 350
                                                                     SEATTLE, WASHINGTON 98121
                                                                 TEL. (206) 223-0303 FAX (206) 223-0246
Exhibit A
                                                               t
                                                              '(       )
                                                                   I




                                          Delaware                                         Page 1


                                                      The First State



            I,    JEFFREY W. BULLOCK, SECRETARY OF STATE OF THE STATE OF

    DELAWARE, DO HEREBY CERTIFY THE ATTACHED IS A TRUE AND CORRECT

    COPY OF THE CERTIFICATE OF INCORPORATION OF ''ALIE.RA HEALTHCARE,

    INC.", FILED IN THIS OFFICE ON THE EIGHTEENTH DAY OF DECEMBER,

    A.D. 2015, AT 2:10 O'CLOCK P.M.




                                                                                                          OIC 7296 hamburger 355




5911418 8100                                                                Authentication: 202595776
SR# 20192508840                                                                         Date: 04-08-19
You may verify this certificate online at corp.delaware.gov/authver.shtml


                                                                                             TDI 001957
                                                               State of Delaware
                                                               Secretary· of State
                                                             DMslon of Corporations
                                                           Delh·ered 02:10 PM 12/18/2015
                     STATE of DELAWARE                      FILED 02:10 PM 12118/2015
                                                      SR 20151437643 - File Number 5911418
               Certificate of Incorporation
                 ALJ:ERA HEALTHCARE, INC.
                   A Stock Coxporation

                               ONE

     Name of the corporation is Aliera Healthcare, Inc.
                                TWO
     The initial registered agent for the corporation shall be
Delaware Business Incorporators, Inc., whose office address is 3422
Old Capitol Trail, Suite 700, Wilmington, New Castle County,
Delaware, 19808, the registered agent in charge is Delaware
Business Incorporators, Inc.
                              'lBRBE
     The Board of Directors shall initially consist of two members
and shall not exceed nine members, the names and address of the
initial member of the Board of Directors is as follows:
                          Shelley Steele
                          (Incorporator}
                      700 River knoll Drive
                     Marietta, Georgia 30067
                      G. Michael Smith, Esq.
                        8565 Dunwoody Place
                           Building# 15
                      Atlanta, Georgia 30350
                               FOOR
     The Corporation is authorized to issue Fifty Million
(50,000,000) Shares, of common, voting stock, 0.001 par value.
                               FIVE
     The Corporation is incorporated to engage in all legal forms
of business as contemplated under the General Corporation Law of
Delaware, to include but not to be limited by the following
expressed purposes, to wit:
                                                                                             OIC 7296 hamburger 355




                                                                         TDI 001958
(a) To engage in the business of providing all models of Health
Care to the general public.         To use all forms of marketing to
include all forms of print, television, radio, electronic media
direct mailing to sell or advise of the business interests of the
corporation.


(b) To cultivate, generate or otherwise engage in the development
of ideas or other businesses.            To buy,     own or acquire other
businesses,    to   market   and   in   any   way   improve   the   commercial
application to the betterment and pecuniary gain of the corporation
and its stockholders,        and it shall be authorized in connection
therewith to carry on any lawful business, not inconsistent with
the General Corporation Law of Delaware, and is organized to follow
the corporate powers conferred by the General Corporation Law of
Delaware or any other applicable State or Federal Codes.


     IN WITNESS WHEREOF, the undersigned for the purpose of forming
a corporation under the laws of the State of Delaware, do make,
file and record this certificate, and do certify that the facts
herein stated are tru,e and I have accordingly hereunto set my hand
this 18 th day of December, A. D. 2015.




                                                                                       OIC 7296 hamburger 355




                                                                          TDI 001959
Exhibit B
                                                                                

                                                         


            -F .%EF CF A004F ; <EF 4#F ;=?F 4#F >*F ;=?F 4#F

    !1DF 4F +8EF 7=-&F >*F ==*F -;F F @BF F 5:=F

    46EF 4#F *F 9;=?F =-#-?F 4#F 0-"F ,0>(F -3F 

    #-2F -3F =)-;F 4$-F 43F >*F -')=)F EF 4#F /F F                  F =F

          F 404F 




                                                                                                        OIC 7296 hamburger 3552




                                                                  
                                                                            
              

                                                                                           TDI 001954
                                                                                     State of Delaware
                                                                                     Secretary of State
                                                                                  Division of Corporations
                                                                               Dellmed 01:33 P~l 06i08/2017
                               AMENDED AND RESTATED                             filED 01:33 PM 06i08/2017
                                                                           SR 201746S6103 - FlleNumber 5911418
                            CERTIFICATE OF INCORPORATION
                                           OF
                                 ALIERA HEALTHCARE, INC.

       Aliera Healthcare, Inc. (the "Corporation''), a corporation organized and existing under
the laws of the State of Delaware, hereby certifies as follows:
       FIRST: The name of the Corporation is Aliera Healthcare, Inc. The Corporation was
incorporated on December 18, 201 S.
        SECOND: This Amended and Restated Certificate of Incorporation of the Corporation
amends and restates the Certificate of Incorporation of the Corporation, and has been adopted
and approved in accordance with Sections 242 and 245 of the General Corporation Law of the
State of Delaware (the "General Corporation Law',. This Amended and Restated Certificate of
Incorporation therefore supersedes the Certificate of Incorporation and Certificate of
Amendment previously filed with the Delaware Secretary of State on December 18, 2015. This
Amended and Restated Certificate of Incorporation was adopted by the Board of Directors and
the stockholders of the Corporation in accordance with Section 242 of the General Corporation
Law.
      THIRD: The entire text of the Certificate of Incorporation of the Corporation is hereby
amended and restated to read in its entirety as follows:
                                            ARTICLE I
         The name of the corporation (hereinafter called "Corporation',) is Aliera Healthcare, Inc.

                                           ARTICLED
        The address of the Corporation's registered office in the State of Delaware is: Corporation
Trust Center, 1209 Orange Street, in the City of Wilmington, Delaware 19801. The name of its
registered agent at such address is The Corporation Trust Company.

                                           ARTICLE Ill
       The purpose for which the Corporation is fonned is to engage in any lawful act or activity
for which corporations may be organized under the General Corporation Law.

                                           ARTICLE IV
       The Corporation is authorized to issue two classes of stock to be designated, respectively,
common stock and preferred stock. The total number of shares of all classes of capital stock
("Shares,.) which the Corporation shall have the authority to issue is 50,000, consisting of 40,000
Shares of common stock having a par value of $0.00 I per share (the "Common Stock"). and
10,000 Shares of preferred stock having a par value of $0.001 per share (the "Preferred Stock").
The Board of Directors is authorized, subject to limitations prescribed by law, to provide for the
issuance of shares of preferred stock in one or more series, and by filing a certificate pursuant to
                                                                                                                 OIC 7296 hamburger 355




29774849v3




                                                                                                    TDI 001955
the applicable law of the State of Delaware, to establish from time to time the number of shares
to be included in each such series, to fix the designation, powers, preferences, and rights of the
shares of each such series and the qualifications, limitations, or restrictions of any wholly
unissued series of preferred stock and to establish from time to time the number of shares
constituting any such series or any of them; and to increase or decrease the number of shares of
any series subsequent to the issuance of shares of that series, but not below the number of shares
of such series then outstanding. In case the number of shares of any series shall be decreased in
accordance with the foregoing sentence, the shares constituting such decrease shall resume the
status that they had prior to the adoption of the resolution originally fixing the number of shares
of such series.

                                           ARTICLEV

        The business and affairs of the Corporation shall be managed by or under the direction of
the Board of Directors. TI1e number of directors shall be fixed by or in the manner provided in
the Bylaws. Any director, or the entire Board of Director5> may be removed, with or-without
cause, by the holders of a majority of shares of stock then entitled to vote in the election of
directors.

                                          ARTICLE VI
         A director of the Corporation shall not be personally liable to the Corporation or its
stockholders for monetary damages for breach of fiduciary duty as a director except for liability
(i) for any breach of the director's duty of loyalty to the Corporation or its stockholders; (ii) for
acts or omissions not in good faith or which involve intentional misconduct or a knowing
violation of law; (iii) under § 174 of the General Corporation Law; or (iv) for any transaction
from which the director derived any improper personal benefit. Neither the repeal or the
modification of this Article VII nor the adoption of any provisions of the Certificate of
Incorporation of the Corporation inconsistent with this Article VII shall adversely affect the
rights of any director of the Corporation with respect to any matter occurring, or any cause of
action, suit or claim that, but for this Article Vil, would accrue or arise, prior to such repeal,
modification or adoption of an inconsistent provision.

                                          ARTICLE VII
       The Certificate of Incorporation of the Corporation ma.y be amended from time to time in
accordance with the laws of the State of Delaware then in effect.

        I, the undersigned, being the incorporator hereinabove named, for the purpose of forming
a corporation pursuant to the General Corporation Law, do make this certificate, hereby
declaring and certifying that this is my a~deed and the facts herein stated are true, and
accordingly have hereunto set my hand thi?ay of June, 2017.
                                                                                                             OIC 7296 hamburger 355




                                                                                  Officer


29774849v3                                       2


                                                                                                TDI 001956
Exhibit C
7/1/2020                                Trinity HealthShare Announces Agreement with Faith Driven Life Church - Trinity HealthShare


  Important Information Regarding Trinity HealthShare and Coronavirus (COVID-19)                                                      LEARN
                                                                                                                                      LEARN MORE
                                                                                                                                            MORE

   Total Share Requests Paid: $61,782,246          Total Charitable Giving: $535,925                                    Apply Now        Members

                                                                                                                                         Sharebox



                            About           Individual & Family                 Resources             Member Guides                News

~ -- TRINI TYSM
                      HealthShare
                           Contact Us


Trinity Heal thShare

Announces Agreement

with Faith Driven Life

Church

January 29, 2020




ATLANTA–Trinity HealthShare, a 501(c)(3) non-profit health                                                          Search…              SEARCH
care sharing ministry, is proud to announce its agreement
with Faith Driven Life Church, a Church of God in Christ
church located in East Point, Ga. The church has been                                                        Recent Posts
proudly helping its members share their medical expenses
since 1997, and through this relationship, Trinity aims to                                                   3 Healthy and
continue this tradition of sharing for the benefit of its                                                    Ref reshing Summer
                                                                                                             Drink Recipes
collective membership.
                                                                                                             June 29, 2020

“God commands us to bear each    other’s
                              BECOME      burdens.(855)
                                      A MEMBER      At Trinity,
                                                        830-5766
we minister to families with medical bills by connecting them How to Stay Fit While
https://www.trinityhealthshare.org/2020/01/trinity-healthshare-announces-agreement-with-faith-driven-life-church/                                   1/3
7/1/2020                                Trinity HealthShare Announces Agreement with Faith Driven Life Church - Trinity HealthShare
we minister to families with medical bills by connecting them                                                           y
                                                                                                             Staying at Home
with other families to help pay these bills voluntarily with                                                 May 28, 2020


gifts,” said Joe Guarino, president of Trinity HealthShare. “We                                              How Your Pet Can
                                                                                                             Positively Impact Your
are grateful and excited about having a relationship with a                                                  Health
church that shares these beliefs and principles.”                                                            May 28, 2020

                            About           Individual & Family                 Resources             Member Guides                News
Guarino added, “If federal and state health care reform laws                                                 Family-Friendly at
have--
~    consumers
       TRINIseeking
                 TYSM a cost-effective choice to pay for                                                     Home Activities
their medicalHealthShare
              bills which is consistent with their religious                                                 April 23, 2020
                            Contact Us
beliefs, then Trinity is here to help facilitate that kind of
sharing. It’s important that members understand Trinity is                                                   Health Benef its of
                                                                                                             Cultivating Gratitude
not an insurance company, but instead a ministry helping                                                     April 22, 2020
likeminded people voluntarily share their medical expenses.”

In 2019, Trinity’s members shared in the cost of nearly $58
million in medical bills.

About Trinity HealthShare

Trinity HealthShare is a 501(c)(3) non-profit health care
sharing ministry built on the centuries-old Christian tradition
of sharing and bearing one another’s health care needs. Our
members hold a common set of ethical and religious beliefs,
and voluntarily agree to share their medical expenses in
accordance with those beliefs. Trinity guides cost sharing of
member contributions for certain eligible health care needs.
Trinity uses innovative technologies to streamline access to
individual and family-focused health care services at each
step along the care continuum. Our sharing programs are
designed to simplify the complexities of health care, while
putting the power of choice back in the hands of our
members, 24/7, 365 days/year. For more information,
visit trinityhealthshare.org.

Contacts

Joe Guarino, President
Trinity Healthshare, Inc.
844-803-8051
media@trinityhealthshare.org

                                                   BECOME A MEMBER (855) 830-5766

https://www.trinityhealthshare.org/2020/01/trinity-healthshare-announces-agreement-with-faith-driven-life-church/                            2/3
7/1/2020                                Trinity HealthShare Announces Agreement with Faith Driven Life Church - Trinity HealthShare




                                                     Information                                         Cost-Sharing Programs
                                                     Individuals & Families                              Catastrophic
A non-profit HealthAbout
                    Care Sharing
                           Individual
                                 About & Family                                  Resources             Member
                                                                                                         Basic Care Guides            News
Ministry
                                                     Contact Us                                          Everyday
~ -- TRINI TYSM                                                                                          Complete
                      HealthShare
                            Contact Us                                                                   Interim
                                                                                                         Dental



PRIVACY POLICY • TERMS OF USE
© 2020 TRINITY HEALTHSHARE, INC. ALL RIGHTS
RESERVED.




                                                   BECOME A MEMBER (855) 830-5766

https://www.trinityhealthshare.org/2020/01/trinity-healthshare-announces-agreement-with-faith-driven-life-church/                            3/3
Exhibit D
$$EOBEOB000000108381128




              Aliera Healthcare
              5901-B PEACHTREE DUNWOODY RD STE B200
              ATLANTA GA 30328-7149
                                                                                                                 Explanation of Benefits
                                                                                                                           THIS IS NOT A BILL

                                                                                                    Your Member Information
                                                                                                             Name: DEAN D MELLOM

                          DEAN D MELLOM

                          STANWOOD WA
                                                                                                            ID No:

                                                                                                                   -
                                                                                                        EOB Date: 04/27/2019

                                                                                                         Group ID: AHTRC
                                                                                                      Group Name: ALIERA HEALTHCARE TRINITY COMBINED


                                                                                                          Phone: 1.844.834.3456
                                                                                                                                                        Contact Us


                                                                                                     Web Address: www.alierahealthcare.com
                                                                                                           Hours: 9AM - 6PM EST



      Recent Claim Activity
         The information below is a summary of your health care claims, including any MSRA or non-covered amounts that you
         may owe the provider(s). Please review the detailed claim breakdown carefully. Some claims may require more
         information from you or your provider before they can be processed. You also should compare this summary to any
         health care bills you may receive.

      Total Charge                                             $774.00       This is the amount billed by the provider for health care services.

                                                                             This is the amount saved using available pricing programs and network
      Reduction Amount                                           $77.40      arrangements provided by your Claims Administrator. These dollars are
                                                                             not your responsibility.

      Plan Pay Amount                                              $0.00     This is the amount the Plan paid for billed services.

      Member Shared                                            $696.60       This is the amount you may be billed by the provider after reductions or
      Responsibility                                                         discounts, and after Plan benefits have been applied.


         Patient:DEAN D MELLOM                                           Claim #:AHL606666                           Provider: SKAGIT VALLEY HOSPITAL
     Dates of Service                Service Description       Rmk         Total      Reduction      Amount      Consult      MSRA         Co-       Paid    Plan Pay
                                                               Code*      Charge       Amount        Excluded     Fee                    Expense     At %    Amount
     02/28-02/28/2019        Professional Service             13 P1450      $774.00        $77.40        $0.00       $0.00     $696.60       $0.00               $0.00
    Member Shared Responsibility:                   $696.60   Totals:       $774.00        $77.40        $0.00       $0.00     $696.60       $0.00               $0.00



Reason Code Description

Code                       Description
13                         TO MEMBER AND PROVIDER: This statement represents an adjustment of a previously processed charge.
P1450                      Paid in accordance with the PHCS discount rate agreement.

         Year to Date Totals
        Plan Year: 2018
        Individual In Network COEXPENSE                                                   Member:      DEAN                              Used:   $0.00
        Individual In Network CONSULT FEE                                                 Member:      DEAN                              Used:   $0.00
        Individual In Network MSRA                                                        Member:      DEAN                              Used:   $5,222.77
        Individual Out of Network COEXPENSE                                               Member:      DEAN                              Used:   $0.00
        Individual Out of Network MSRA                                                    Member:      DEAN                              Used:   $0.00


CONFIDENTIAL                                                                                                                                 ALIERA_JKSN000858
     Important Information About Your Appeals Rights
    In addition to any consult fee, coinsurance and/or co-expense amounts, Member Responsibility may include all or
    a portion of any amount listed as Not Covered based on the remark codes. Acceptance of the amount paid is a
    full and final payment and member is not to be balanced billed.

    Fraud Warning: Any person who, with intent to defraud, or knowing that they are facilitating a fraud against an
    insurer or payor submits an application or files a claim containing a false or deceptive statement is guilty of fraud
    or insurance fraud.

    If you suspect that a provider has charged you for services you did not receive, billed you twice for the same
    service, or misrepresented any information, please call us as soon as possible to explain the situation.
     Additionally, you can contact your consumer assistance program at
     Washington Consumer Assistance Program

     5000 Capitol Blvd
     Tumwater, WA 98501
     (800) 562-6900

     https://www.insurance.wa.gov/ (website)
     cap@oic.wa.gov (email)


     You Should Know...
     Women need a mix of cardio and weight-bearing exercise at least three to five times a week to help prevent osteoporosis,
     heart disease, cancer and diabetes. Exercise promotes good self-image, which is important to a woman’s mental health.




CONFIDENTIAL                                                                                                      ALIERA_JKSN000859
Exhibit E
                          CERTIFICATION OF ENROLLMENT

                  ENGROSSED SUBSTITUTE SENATE BILL 5122


                           Chapter 314, Laws of 2011


                               62nd Legislature
                             2011 Regular Session


       INSURANCE COVERAGE--AFFORDABLE CARE ACT IMPLEMENTATION



EFFECTIVE DATE: 07/22/11 - Except sections 10 through 12, which
become effective 01/01/12.



Passed by the Senate April 14, 2011                     CERTIFICATE
  YEAS 44 NAYS 2
                                           I, Thomas Hoemann, Secretary of
                                           the   Senate   of  the  State   of
                BRAD OWEN                  Washington, do hereby certify that
                                           the     attached   is    ENGROSSED
President of the Senate                    SUBSTITUTE SENATE BILL 5122 as
                                           passed by the Senate and the House
Passed by the House April 9, 2011          of Representatives on the dates
  YEAS 63 NAYS 32                          hereon set forth.

               FRANK CHOPP                             THOMAS HOEMANN
Speaker of the House of Representatives                                 Secretary



Approved May 11, 2011, 1:59 p.m.                           FILED

                                                        May 11, 2011




           CHRISTINE GREGOIRE                           Secretary of State
                                                        State of Washington
Governor of the State of Washington
                 _____________________________________________

                     ENGROSSED SUBSTITUTE SENATE BILL 5122
                 _____________________________________________

                             AS AMENDED BY THE HOUSE

                   Passed Legislature - 2011 Regular Session

     State of Washington         62nd Legislature      2011 Regular Session

     By Senate Health & Long-Term Care (originally sponsored by Senators
     Keiser and Kline; by request of Insurance Commissioner)

     READ FIRST TIME 02/08/11.




1        AN ACT Relating to changes for implementation of the affordable
2    care act in Washington state; amending RCW 48.20.435, 48.21.270,
3    48.43.530, 48.43.535, 48.44.215, 48.44.380, 48.46.325, 48.46.460,
4    48.20.025, 48.44.017, 48.46.062, 48.41.060, 48.41.080, 48.41.100,
5    48.41.140, and 48.21.157; reenacting and amending RCW 48.43.005; adding
6    a new section to chapter 48.43 RCW; and providing an effective date.


 7   BE IT ENACTED BY THE LEGISLATURE OF THE STATE OF WASHINGTON:


 8       Sec. 1. RCW 48.20.435 and 2007 c 259 s 19 are each amended to read
 9   as follows:
10       Any disability insurance contract that provides coverage for a
11   subscriber's dependent must offer the option of covering any
12   ((unmarried)) dependent under the age of ((twenty-five)) twenty-six.


13       Sec. 2. RCW 48.21.270 and 1984 c 190 s 4 are each amended to read
14   as follows:
15       (1) An insurer shall not require proof of insurability as a
16   condition for issuance of the conversion policy.
17       (2) A conversion policy may not contain an exclusion for
18   preexisting conditions ((except)) for any applicant who is under age



                                       p. 1                      ESSB 5122.SL
 1   nineteen. For policies issued to those age nineteen and older, an
 2   exclusion for a preexisting condition is permitted only to the extent
 3   that a waiting period for a preexisting condition has not been
 4   satisfied under the group policy.
 5       (3) An insurer must offer at least three policy benefit plans that
 6   comply with the following:
 7       (a) A major medical plan with a five thousand dollar deductible
 8   ((and
       -----    - - - - - - - benefit maximum --------------
            a- -lifetime                      of two hundred fifty thousand
 9   dollars)) per person;
10       (b) A comprehensive medical plan with a five hundred dollar
11   deductible ((and a lifetime benefit maximum of five hundred thousand
12   dollars)) per person; and
13       (c) A basic medical plan with a one thousand dollar deductible
14   ((and a lifetime maximum of seventy-five thousand dollars)) per person.
15       (4) The insurance commissioner may revise the ((deductibles and
16   lifetime benefit)) deductible amounts in subsection (3) of this section
17   from time to time to reflect changing health care costs.
18       (5) The insurance commissioner shall adopt rules to establish
19   minimum benefit standards for conversion policies.
20       (6) The commissioner shall adopt rules to establish specific
21   standards for conversion policy provisions. These rules may include
22   but are not limited to:
23       (a) Terms of renewability;
24       (b) Nonduplication of coverage;
25       (c) Benefit limitations, exceptions, and reductions; and
26       (d) Definitions of terms.


27       Sec. 3. RCW 48.43.005 and 2010 c 292 s 1 are each reenacted and
28   amended to read as follows:
29       Unless otherwise specifically provided, the definitions in this
30   section apply throughout this chapter.
31       (1) "Adjusted community rate" means the rating method used to
32   establish the premium for health plans adjusted to reflect actuarially
33   demonstrated differences in utilization or cost attributable to
34   geographic region, age, family size, and use of wellness activities.
35       (2) "Adverse benefit determination" means a denial, reduction, or
36   termination of, or a failure to provide or make payment, in whole or in
37   part, for a benefit, including a denial, reduction, termination, or



     ESSB 5122.SL                     p. 2
 1   failure to provide or make payment that is based on a determination of
 2   an enrollee's or applicant's eligibility to participate in a plan, and
 3   including, with respect to group health plans, a denial, reduction, or
 4   termination of, or a failure to provide or make payment, in whole or in
 5   part, for a benefit resulting from the application of any utilization
 6   review, as well as a failure to cover an item or service for which
 7   benefits - are
                 - - - -otherwise
                        - - - - - - - - provided because - it
                                                            - - -is
                                                                  - - - determined
                                                                        - - - - - - - - - to be
 8   experimental
     - ---------- - -  or-- - investigational
                                ------------- - -or
                                                  -- -not   medically
                                                       -- - - --------          necessary or
 9   appropriate.
10        (3) "Basic health plan" means the plan described under chapter
11   70.47 RCW, as revised from time to time.
12        (((3))) (4) "Basic health plan model plan" means a health plan as
13   required in RCW 70.47.060(2)(e).
14        (((4))) (5) "Basic health plan services" means that schedule of
15   covered health services, including the description of how those
16   benefits are to be administered, that are required to be delivered to
17   an enrollee under the basic health plan, as revised from time to time.
18        (((5))) (6) "Catastrophic health plan" means:
19        (a) In the case of a contract, agreement, or policy covering a
20   single enrollee, a health benefit plan requiring a calendar year
21   deductible of, at a minimum, one thousand seven hundred fifty dollars
22   and an annual out-of-pocket expense required to be paid under the plan
23   (other than for premiums) for covered benefits of at least three
24   thousand five hundred dollars, both amounts to be adjusted annually by
25   the insurance commissioner; and
26        (b) In the case of a contract, agreement, or policy covering more
27   than one enrollee, a health benefit plan requiring a calendar year
28   deductible of, at a minimum, three thousand five hundred dollars and an
29   annual out-of-pocket expense required to be paid under the plan (other
30   than for premiums) for covered benefits of at least six thousand
31   dollars, both amounts to be adjusted annually by the insurance
32   commissioner; or
33        (c) Any health benefit plan that provides benefits for hospital
34   inpatient and outpatient services, professional and prescription drugs
35   provided in conjunction with such hospital inpatient and outpatient
36   services, and excludes or substantially limits outpatient physician
37   services and those services usually provided in an office setting.




                                               p. 3                            ESSB 5122.SL
 1       In July 2008, and in each July thereafter, the insurance
 2   commissioner shall adjust the minimum deductible and out-of-pocket
 3   expense required for a plan to qualify as a catastrophic plan to
 4   reflect the percentage change in the consumer price index for medical
 5   care for a preceding twelve months, as determined by the United States
 6   department of labor. The adjusted amount shall apply on the following
 7   January 1st.
 8       (((6))) (7) "Certification" means a determination by a review
 9   organization that an admission, extension of stay, or other health care
10   service or procedure has been reviewed and, based on the information
11   provided, meets the clinical requirements for medical necessity,
12   appropriateness, level of care, or effectiveness under the auspices of
13   the applicable health benefit plan.
14       (((7))) (8) "Concurrent review" means utilization review conducted
15   during a patient's hospital stay or course of treatment.
16       (((8))) (9) "Covered person" or "enrollee" means a person covered
17   by a health plan including an enrollee, subscriber, policyholder,
18   beneficiary of a group plan, or individual covered by any other health
19   plan.
20       (((9))) (10) "Dependent" means, at a minimum, the enrollee's legal
21   spouse and ((unmarried)) dependent children who qualify for coverage
22   under the enrollee's health benefit plan.
23       (((10))) (11) "Emergency medical condition" means ((the emergent
24   and acute onset of a symptom or symptoms, including severe pain, that
25   would lead a prudent layperson acting reasonably to believe that a
26   health condition exists that requires immediate medical attention, if
27   failure to provide medical attention would result in serious impairment
28   to bodily functions or serious dysfunction of a bodily organ or part,
29   or would place the person's health in serious jeopardy)) a medical
30   condition manifesting itself by acute symptoms of sufficient severity,
31   including severe pain, such that a prudent layperson, who possesses an
32   average knowledge of health and medicine, could reasonably expect the
33   absence of immediate medical attention to result in a condition (a)
34   placing the health of the individual, or with respect to a pregnant
35   woman, the health of the woman or -----------
                                             her unborn child, in serious
36   jeopardy, (b) serious impairment to bodily functions, or (c) serious
37   dysfunction of any bodily organ or part.




     ESSB 5122.SL                     p. 4
 1       (((11))) (12) "Emergency services" means ((otherwise covered health
 2   care services medically necessary to evaluate and treat an emergency
 3   medical condition, provided in a hospital emergency department)) a
 4   medical screening examination, as required under section 1867 of the
 5   social security act (42 U.S.C. 1395dd), that is within the capability
 6   of the emergency department of a hospital, including ancillary services
 7   routinely available to the emergency department to evaluate that
 8   emergency medical condition, -  and
                                      - - - -further
                                              - - - - - - medical examination and
 9   treatment, to the extent they are within the capabilities of the staff
10   and facilities available at the hospital, as are required under section
11   1867 of the social security act (42 U.S.C. 1395dd) to stabilize the
12   patient. Stabilize, with respect to an emergency medical condition,
13   has the meaning given in section 1867(e)(3) of the social security act
14   (42 U.S.C. 1395dd(e)(3)).
15       (((12))) (13) "Employee" has the same meaning given to the term, as
16   of January 1, 2008, under section 3(6) of the federal employee
17   retirement income security act of 1974.
18       (((13))) (14) "Enrollee point-of-service cost-sharing" means
19   amounts paid to health carriers directly providing services, health
20   care providers, or health care facilities by enrollees and may include
21   copayments, coinsurance, or deductibles.
22       (((14)))   (15) -- ------
                    ----    "Final  external         review    decision" means   a
23   determination by an independent review organization at the conclusion
24   of an external review.
25       (16) "Final internal adverse benefit determination" means an
         -----------
26   adverse benefit determination that has been upheld by a health plan or
27   carrier at the completion of the internal appeals process, or an
28   adverse benefit determination with respect to which the internal
29   appeals process has been exhausted under the exhaustion rules described
30   in RCW 48.43.530 and 48.43.535.
31       (17) "Grandfathered health plan" means a group health plan or an
32   individual health ---------------
                          plan that under section -----------1251 of the --------
                                                                           patient
33   protection and affordable care act, P.L. 111-148 (2010) and as amended
34   by the health care and education reconciliation act, P.L. 111-152
35   (2010) is not subject to subtitles A or C of the act as amended.
36       (18) "Grievance" means a written complaint submitted by or on
37   behalf of a covered person regarding: (a) Denial of payment for
38   medical services or nonprovision of medical services included in the



                                         p. 5                       ESSB 5122.SL
 1   covered person's health benefit plan, or (b) service delivery issues
 2   other than denial of payment for medical services or nonprovision of
 3   medical services, including dissatisfaction with medical care, waiting
 4   time for medical services, provider or staff attitude or demeanor, or
 5   dissatisfaction with service provided by the health carrier.
 6       (((15))) (19) "Health care facility" or "facility" means hospices
 7   licensed under chapter 70.127 RCW, hospitals licensed under chapter
 8   70.41 RCW, rural health care facilities as defined in RCW 70.175.020,
 9   psychiatric hospitals licensed under chapter 71.12 RCW, nursing homes
10   licensed under chapter 18.51 RCW, community mental health centers
11   licensed under chapter 71.05 or 71.24 RCW, kidney disease treatment
12   centers licensed under chapter 70.41 RCW, ambulatory diagnostic,
13   treatment, or surgical facilities licensed under chapter 70.41 RCW,
14   drug and alcohol treatment facilities licensed under chapter 70.96A
15   RCW, and home health agencies licensed under chapter 70.127 RCW, and
16   includes such facilities if owned and operated by a political
17   subdivision or instrumentality of the state and such other facilities
18   as required by federal law and implementing regulations.
19        (((16))) (20) "Health care provider" or "provider" means:
20       (a) A person regulated under Title 18 or chapter 70.127 RCW, to
21   practice health or health-related services or otherwise practicing
22   health care services in this state consistent with state law; or
23       (b) An employee or agent of a person described in (a) of this
24   subsection, acting in the course and scope of his or her employment.
25       (((17))) (21) "Health care service" means that service offered or
26   provided by health care facilities and health care providers relating
27   to the prevention, cure, or treatment of illness, injury, or disease.
28       (((18))) (22) "Health carrier" or "carrier" means a disability
29   insurer regulated under chapter 48.20 or 48.21 RCW, a health care
30   service contractor as defined in RCW 48.44.010, or a health maintenance
31   organization as defined in RCW 48.46.020.
32       (((19))) (23) "Health plan" or "health benefit plan" means any
33   policy, contract, or agreement offered by a health carrier to provide,
34   arrange, reimburse, or pay for health care services except the
35   following:
36       (a) Long-term care insurance governed by chapter 48.84 or 48.83
37   RCW;




     ESSB 5122.SL                     p. 6
 1       (b) Medicare supplemental health insurance governed by chapter
 2   48.66 RCW;
 3       (c) Coverage supplemental to the coverage provided under chapter
 4   55, Title 10, United States Code;
 5       (d) Limited health care services offered by limited health care
 6   service contractors in accordance with RCW 48.44.035;
 7       (e) Disability income;
 8       (f) Coverage incidental to a property/casualty liability insurance
 9   policy such as automobile personal injury protection coverage and
10   homeowner guest medical;
11       (g) Workers' compensation coverage;
12       (h) Accident only coverage;
13       (i) Specified disease or illness-triggered fixed payment insurance,
14   hospital confinement fixed payment insurance, or other fixed payment
15   insurance offered as an independent, noncoordinated benefit;
16       (j) Employer-sponsored self-funded health plans;
17       (k) Dental only and vision only coverage; and
18       (l) Plans deemed by the insurance commissioner to have a short-term
19   limited purpose or duration, or to be a student-only plan that is
20   guaranteed renewable while the covered person is enrolled as a regular
21   full-time undergraduate or graduate student at an accredited higher
22   education institution, after a written request for such classification
23   by the carrier and subsequent written approval by the insurance
24   commissioner.
25       (((20))) (24) "Material modification" means a change in the
26   actuarial value of the health plan as modified of more than five
27   percent but less than fifteen percent.
28       (((21))) (25) "Preexisting condition" means any medical condition,
29   illness, or injury that existed any time prior to the effective date of
30   coverage.
31       (((22))) (26) "Premium" means all sums charged, received, or
32   deposited by a health carrier as consideration for a health plan or the
33   continuance of a health plan. Any assessment or any "membership,"
34   "policy," "contract," "service," or similar fee or charge made by a
35   health carrier in consideration for a health plan is deemed part of the
36   premium. "Premium" shall not include amounts paid as enrollee point-
37   of-service cost-sharing.




                                      p. 7                     ESSB 5122.SL
 1       (((23))) (27) "Review organization" means a disability insurer
 2   regulated under chapter 48.20 or 48.21 RCW, health care service
 3   contractor as defined in RCW 48.44.010, or health maintenance
 4   organization as defined in RCW 48.46.020, and entities affiliated with,
 5   under contract with, or acting on behalf of a health carrier to perform
 6   a utilization review.
 7       (((24))) (28) "Small employer" or "small group" means any person,
 8   firm, corporation, partnership, association, political subdivision,
 9   sole proprietor, or self-employed individual that is actively engaged
10   in business that employed an average of at least one but no more than
11   fifty employees, during the previous calendar year and employed at
12   least one employee on the first day of the plan year, is not formed
13   primarily for purposes of buying health insurance, and in which a bona
14   fide employer-employee relationship exists. In determining the number
15   of employees, companies that are affiliated companies, or that are
16   eligible to file a combined tax return for purposes of taxation by this
17   state, shall be considered an employer. Subsequent to the issuance of
18   a health plan to a small employer and for the purpose of determining
19   eligibility, the size of a small employer shall be determined annually.
20   Except as otherwise specifically provided, a small employer shall
21   continue to be considered a small employer until the plan anniversary
22   following the date the small employer no longer meets the requirements
23   of this definition. A self-employed individual or sole proprietor who
24   is covered as a group of one must also: (a) Have been employed by the
25   same small employer or small group for at least twelve months prior to
26   application for small group coverage, and (b) verify that he or she
27   derived at least seventy-five percent of his or her income from a trade
28   or business through which the individual or sole proprietor has
29   attempted to earn taxable income and for which he or she has filed the
30   appropriate internal revenue service form 1040, schedule C or F, for
31   the previous taxable year, except a self-employed individual or sole
32   proprietor in an agricultural trade or business, must have derived at
33   least fifty-one percent of his or her income from the trade or business
34   through which the individual or sole proprietor has attempted to earn
35   taxable income and for which he or she has filed the appropriate
36   internal revenue service form 1040, for the previous taxable year.
37       (((25))) (29) "Utilization review" means the prospective,
38   concurrent, or retrospective assessment of the necessity and



     ESSB 5122.SL                     p. 8
 1   appropriateness of the allocation of health care resources and services
 2   of a provider or facility, given or proposed to be given to an enrollee
 3   or group of enrollees.
 4       (((26))) (30) "Wellness activity" means an explicit program of an
 5   activity consistent with department of health guidelines, such as,
 6   smoking cessation, injury and accident prevention, reduction of alcohol
 7   misuse, appropriate weight reduction, exercise, automobile and
 8   motorcycle safety, blood cholesterol reduction, and nutrition education
 9   for the purpose of improving enrollee health status and reducing health
10   service costs.


11       Sec. 4. RCW 48.43.530 and 2000 c 5 s 10 are each amended to read
12   as follows:
13       (1) Each carrier that offers a health plan must have a fully
14   operational, comprehensive grievance process that complies with the
15   requirements of this section and any rules adopted by the commissioner
16   to implement this section. For the purposes of this section, the
17   commissioner shall consider grievance process standards adopted by
18   national managed care accreditation organizations and state agencies
19   that purchase managed health care services, and for health plans that
20   are not grandfathered health plans as approved by the United States
21   department of health and human services or the United States department
22   of labor.
23       (2) Each carrier must process as a complaint an enrollee's
24   expression of dissatisfaction about customer service or the quality or
25   availability of a health service.       Each carrier must implement
26   procedures for registering and responding to oral and written
27   complaints in a timely and thorough manner.
28       (3) Each carrier must provide written notice to an enrollee or the
29   enrollee's designated representative, and the enrollee's provider, of
30   its decision to deny, modify, reduce, or terminate payment, coverage,
31   authorization, or provision of health care services or benefits,
32   including the admission to or continued stay in a health care facility.
33       (4) Each carrier must process as an appeal an enrollee's written or
34   oral request that the carrier reconsider: (a) Its resolution of a
35   complaint made by an enrollee; or (b) its decision to deny, modify,
36   reduce, or terminate payment, coverage, authorization, or provision of
37   health care services or benefits, including the admission to, or



                                      p. 9                     ESSB 5122.SL
 1   continued stay in, a health care facility. A carrier must not require
 2   that an enrollee file a complaint prior to seeking appeal of a decision
 3   under (b) of this subsection.
 4       (5) To process an appeal, each carrier must:
 5       (a) Provide written notice to the enrollee when the appeal is
 6   received;
 7       (b) Assist the enrollee with the appeal process;
 8       (c) Make its decision regarding the appeal within thirty days of
 9   the date the appeal is received. An appeal must be expedited if the
10   enrollee's provider or the carrier's medical director reasonably
11   determines that following the appeal process response timelines could
12   seriously jeopardize the enrollee's life, health, or ability to regain
13   maximum function. The decision regarding an expedited appeal must be
14   made within seventy-two hours of the date the appeal is received;
15       (d) Cooperate with a representative authorized in writing by the
16   enrollee;
17       (e) Consider information submitted by the enrollee;
18       (f) Investigate and resolve the appeal; and
19       (g) Provide written notice of its resolution of the appeal to the
20   enrollee and, with the permission of the enrollee, to the enrollee's
21   providers. The written notice must explain the carrier's decision and
22   the supporting coverage or clinical reasons and the enrollee's right to
23   request independent review of the carrier's decision under RCW
24   48.43.535.
25       (6) Written notice required by subsection (3) of this section must
26   explain:
27       (a) The carrier's decision and the supporting coverage or clinical
28   reasons; and
29       (b) The carrier's appeal process, including information, as
30   appropriate, about how to exercise the enrollee's rights to obtain a
31   second opinion, and how to continue receiving services as provided in
32   this section.
33       (7) When an enrollee requests that the carrier reconsider its
34   decision to modify, reduce, or terminate an otherwise covered health
35   service that an enrollee is receiving through the health plan and the
36   carrier's decision is based upon a finding that the health service, or
37   level of health service, is no longer medically necessary or
38   appropriate, the carrier must continue to provide that health service



     ESSB 5122.SL                    p. 10
 1   until the appeal is resolved. If the resolution of the appeal or any
 2   review sought by the enrollee under RCW 48.43.535 affirms the carrier's
 3   decision, the enrollee may be responsible for the cost of this
 4   continued health service.
 5       (8) Each carrier must provide a clear explanation of the grievance
 6   process upon request, upon enrollment to new enrollees, and annually to
 7   enrollees and subcontractors.
 8       (9) Each carrier must ensure that the grievance process is
 9   accessible to enrollees who are limited English speakers, who have
10   literacy problems, or who have physical or mental disabilities that
11   impede their ability to file a grievance.
12       (10) Each carrier must: Track each appeal until final resolution;
13   maintain, and make accessible to the commissioner for a period of three
14   years, a log of all appeals; and identify and evaluate trends in
15   appeals.


16       Sec. 5. RCW 48.43.535 and 2000 c 5 s 11 are each amended to read
17   as follows:
18       (1) There is a need for a process for the fair consideration of
19   disputes relating to decisions by carriers that offer a health plan to
20   deny, modify, reduce, or terminate coverage of or payment for health
21   care services for an enrollee.
22       (2) An enrollee may seek review by a certified independent review
23   organization of a carrier's decision to deny, modify, reduce, or
24   terminate coverage of or payment for a health care service, after
25   exhausting the carrier's grievance process and receiving a decision
26   that is unfavorable to the enrollee, or after the carrier has exceeded
27   the timelines for grievances provided in RCW 48.43.530, without good
28   cause and without reaching a decision.
29       (3) The commissioner must establish and use a rotational registry
30   system for the assignment of a certified independent review
31   organization to each dispute. The system should be flexible enough to
32   ensure that an independent review organization has the expertise
33   necessary to review the particular medical condition or service at
34   issue in the dispute,     and that any approved independent review
                            -----------------------
35   organization does not have a conflict of interest that will influence
36   its independence.




                                     p. 11                     ESSB 5122.SL
 1       (4) Carriers must provide to the appropriate certified independent
 2   review organization, not later than the third business day after the
 3   date the carrier receives a request for review, a copy of:
 4       (a) Any medical records of the enrollee that are relevant to the
 5   review;
 6       (b) Any documents used by the carrier in making the determination
 7   to be reviewed by the certified independent review organization;
 8       (c) Any documentation and written information submitted to the
 9   carrier in support of the appeal; and
10       (d) A list of each physician or health care provider who has
11   provided care to the enrollee and who may have medical records relevant
12   to the appeal. Health information or other confidential or proprietary
13   information in the custody of a carrier may be provided to an
14   independent review organization, subject to rules adopted by the
15   commissioner.
16       (5) Enrollees must be provided with at least five business days to
17   submit to the independent review organization in writing additional
18   information that the independent review organization must consider when
19   conducting the external review. The independent review organization
20   must forward any additional information submitted by an enrollee to the
21   plan or carrier within one business day of receipt by the independent
22   review organization.
23       (6) The medical reviewers from a certified independent review
24   organization will make determinations regarding the medical necessity
25   or appropriateness of, and the application of health plan coverage
26   provisions to, health care services for an enrollee. The medical
27   reviewers' determinations must be based upon their expert medical
28   judgment, after consideration of relevant medical, scientific, and
29   cost-effectiveness evidence, and medical standards of practice in the
30   state of Washington.    Except as provided in this subsection, the
31   certified   independent   review    organization   must   ensure   that
32   determinations are consistent with the scope of covered benefits as
33   outlined in the medical coverage agreement. Medical reviewers may
34   override the health plan's medical necessity or appropriateness
35   standards if the standards are determined upon review to be
36   unreasonable or inconsistent with sound, evidence-based medical
37   practice.




     ESSB 5122.SL                    p. 12
 1       (((6))) (7) Once a request for an independent review determination
 2   has been made, the independent review organization must proceed to a
 3   final determination, unless requested otherwise by both the carrier and
 4   the enrollee or the enrollee's representative.
 5       (((7))) ---------------
                   (a) An enrollee or carrier may request an expedited
 6   external review if the adverse benefit determination or internal
 7   adverse benefit determination concerns an admission, availability of
 8   care, continued stay, or health care service for which the claimant
 9   received emergency services -     but
                                        - - - -has
                                                - - - -not
                                                       - - - -been
                                                              ------discharged
                                                                     - - - - - - - - from a
10   facility; or involves a medical condition for which the standard
11   external -------
               review ----
                         time - -----
                                frame - --
                                        of - ----------
                                               forty-five - ----days - -----
                                                                       would seriously
12   jeopardize the life or health of the enrollee or jeopardize the
13   enrollee's ability to regain maximum function. The independent review
14   organization must make its decision to uphold or reverse the adverse
15   benefit determination or final internal adverse benefit determination
16   and notify ------------
     ----------   the enrollee ---------------
                                   and the carrier or health plan of the
17   determination as expeditiously as possible but within not more than
18   seventy-two hours after the receipt of the request for expedited
19   external review. If the notice is not in writing, the independent
20   review organization must provide written confirmation of the decision
21   within forty-eight hours after the date of the notice of the decision.
22       (b) - ---
         ---   For - ------
                      claims    involving      experimental - --   or - --------------
                                                                         investigational
23   treatments, the internal review organization must ensure that adequate
24   clinical and scientific experience and protocols are taken into account
25   as part of the external review process.
26       (8) Carriers must timely implement the certified independent review
27   organization's determination, and must pay the certified independent
28   review organization's charges.
29       (((8))) (9) When an enrollee requests independent review of a
30   dispute under this section, and the dispute involves a carrier's
31   decision to modify, reduce, or terminate an otherwise covered health
32   service that an enrollee is receiving at the time the request for
33   review is submitted and the carrier's decision is based upon a finding
34   that the health service, or level of health service, is no longer
35   medically necessary or appropriate, the carrier must continue to
36   provide the health service if requested by the enrollee until a
37   determination is made under this section. If the determination affirms




                                            p. 13                           ESSB 5122.SL
 1   the carrier's decision, the enrollee may be responsible for the cost of
 2   the continued health service.
 3       (((9))) (10) Each certified independent review organization must
 4   maintain written records and make them available upon request to the
 5   commissioner.
 6       (11) A certified independent review organization may notify the
 7   office of the insurance commissioner if, based upon its review of
 8   disputes under this section, it finds a pattern of substandard or
 9   egregious conduct by a carrier.
10       (((10))) (12)(a) The commissioner shall adopt rules to implement
11   this section after considering relevant standards adopted by national
12   managed care accreditation organizations and the national association
13   of insurance commissioners.
14       (b) This section is not intended to supplant any existing authority
15   of the office of the insurance commissioner under this title to oversee
16   and enforce carrier compliance with applicable statutes and rules.


17       Sec. 6. RCW 48.44.215 and 2007 c 259 s 21 are each amended to read
18   as follows:
19       (1) Any individual health care service plan contract that provides
20   coverage for a subscriber's dependent must offer the option of covering
21   any ((unmarried)) dependent under the age of ((twenty-five)) twenty-
22   six.
23       (2) Any group health care service plan contract that provides
24   coverage for a participating member's dependent must offer each
25   participating member the option of covering any ((unmarried)) dependent
26   under the age of ((twenty-five)) twenty-six.


27       Sec. 7. RCW 48.44.380 and 1984 c 190 s 7 are each amended to read
28   as follows:
29       (1) A health care service contractor shall not require proof of
30   insurability as a condition for issuance of the conversion contract.
31       (2) A conversion contract may not contain an exclusion for
32   preexisting conditions ((except)) for any applicant who is under age
33   nineteen. For policies issued to those age nineteen and older, an
34   exclusion for a preexisting condition is permitted only to the extent
35   that a waiting period for a preexisting condition has not been
36   satisfied under the group contract.



     ESSB 5122.SL                    p. 14
 1       (3) A health care service contractor must offer at least three
 2   contract benefit plans that comply with the following:
 3       (a) A major medical plan with a five thousand dollar deductible
 4   ((and
       -----    - - - - - - - benefit maximum --------------
            a- -lifetime                      of two hundred fifty thousand
 5   dollars)) per person;
 6       (b) A comprehensive medical plan with a five hundred dollar
 7   deductible ((and a lifetime benefit maximum of five hundred thousand
 8   dollars)) per person; and
 9       (c) A basic medical plan with a one thousand dollar deductible
10   ((and a lifetime maximum of seventy-five thousand dollars)) per person.
11       (4) The insurance commissioner may revise the ((deductibles and
12   lifetime benefit)) deductible amounts in subsection (3) of this section
13   from time to time to reflect changing health care costs.
14       (5) The insurance commissioner shall adopt rules to establish
15   minimum benefit standards for conversion contracts.
16       (6) The commissioner shall adopt rules to establish specific
17   standards for conversion contract provisions. These rules may include
18   but are not limited to:
19       (a) Terms of renewability;
20       (b) Nonduplication of coverage;
21       (c) Benefit limitations, exceptions, and reductions; and
22       (d) Definitions of terms.


23       Sec. 8. RCW 48.46.325 and 2007 c 259 s 22 are each amended to read
24   as follows:
25       (1) Any individual health maintenance agreement that provides
26   coverage for a subscriber's dependent must offer the option of covering
27   any ((unmarried)) dependent under the age of ((twenty-five)) twenty-
28   six.
29       (2) Any group health maintenance agreement that provides coverage
30   for a participating member's dependent must offer each participating
31   member the option of covering any ((unmarried)) dependent under the age
32   of ((twenty-five)) twenty-six.


33       Sec. 9. RCW 48.46.460 and 1984 c 190 s 10 are each amended to read
34   as follows:
35       (1) A health maintenance organization must offer a conversion




                                     p. 15                     ESSB 5122.SL
 1   agreement for comprehensive health care services and shall not require
 2   proof of insurability as a condition for issuance of the conversion
 3   agreement.
 4       (2) A conversion agreement may not contain an exclusion for
 5   preexisting conditions ((except)) for an applicant who is under age
 6   nineteen. For policies issued to those age nineteen and older, an
 7   exclusion for a preexisting condition is permitted only to the extent
 8   that a waiting period for a preexisting condition has not been
 9   satisfied under the group agreement.
10       (3) A conversion agreement need not provide benefits identical to
11   those provided under the group agreement. The conversion agreement may
12   contain provisions requiring the person covered by the conversion
13   agreement to pay reasonable deductibles and copayments, except for
14   preventive service benefits as defined in 45 C.F.R. 147.130 (2010),
15   implementing sections 2701 through 2763, 2791, and 2792 of the public
16   health service act (42 U.S.C. 300gg through 300gg-63, 300gg-91, and
17   300gg-92), as amended.
18       (4) The insurance commissioner shall adopt rules to establish
19   minimum benefit standards for conversion agreements.
20       (5) The commissioner shall adopt rules to establish specific
21   standards for conversion agreement provisions. These rules may include
22   but are not limited to:
23       (a) Terms of renewability;
24       (b) Nonduplication of coverage;
25       (c) Benefit limitations, exceptions, and reductions; and
26       (d) Definitions of terms.


27       Sec. 10. RCW 48.20.025 and 2008 c 303 s 4 are each amended to read
28   as follows:
29       (1) The definitions in this subsection apply throughout this
30   section unless the context clearly requires otherwise.
31       (a) "Claims" means the cost to the insurer of health care services,
32   as defined in RCW 48.43.005, provided to a policyholder or paid to or
33   on behalf of the policyholder in accordance with the terms of a health
34   benefit plan, as defined in RCW 48.43.005. This includes capitation
35   payments or other similar payments made to providers for the purpose of
36   paying for health care services for a policyholder.




     ESSB 5122.SL                    p. 16
 1       (b) "Claims reserves" means: (i) The liability for claims which
 2   have been reported but not paid; (ii) the liability for claims which
 3   have not been reported but which may reasonably be expected; (iii)
 4   active life reserves; and (iv) additional claims reserves whether for
 5   a specific liability purpose or not.
 6       (c) "Declination rate" for an insurer means the percentage of the
 7   total number of applicants for individual health benefit plans received
 8   by that insurer in the aggregate in the applicable year which are not
 9   accepted for enrollment by that insurer based on the results of the
10   standard   health   questionnaire    administered   pursuant   to   RCW
11   48.43.018(2)(a).
12       (d) "Earned premiums" means premiums, as defined in RCW 48.43.005,
13   plus any rate credits or recoupments less any refunds, for the
14   applicable period, whether received before, during, or after the
15   applicable period.
16       (e) "Incurred claims expense" means claims paid during the
17   applicable period plus any increase, or less any decrease, in the
18   claims reserves.
19       (f) "Loss ratio" means incurred claims expense as a percentage of
20   earned premiums.
21       (g) "Reserves" means:      (i) Active life reserves; and (ii)
22   additional reserves whether for a specific liability purpose or not.
23       (2) An insurer must file supporting documentation of its method of
24   determining the rates charged for its individual health benefit plans.
25   At a minimum, the insurer must provide the following supporting
26   documentation:
27       (a) A description of the insurer's rate-making methodology;
28       (b) An actuarially determined estimate of incurred claims which
29   includes the experience data, assumptions, and justifications of the
30   insurer's projection;
31       (c) The percentage of premium attributable in aggregate for
32   nonclaims expenses used to determine the adjusted community rates
33   charged; and
34       (d) A certification by a member of the American academy of
35   actuaries, or other person approved by the commissioner, that the
36   adjusted community rate charged can be reasonably expected to result in
37   a loss ratio that meets or exceeds the loss ratio standard of




                                     p. 17                     ESSB 5122.SL
 1   seventy-four percent, minus the premium tax rate applicable to the
 2   insurer's individual health benefit plans under RCW 48.14.020.
 3       (((3) By the last day of May each year any insurer issuing or
 4   renewing individual health benefit plans in this state during the
 5   preceding calendar year shall file for review by the commissioner
 6   supporting documentation of its actual loss ratio and its actual
 7   declination rate for its individual health benefit plans offered or
 8   renewed in the state in aggregate for the preceding calendar year. The
 9   filing shall include aggregate earned premiums, aggregate incurred
10   claims, and a certification by a member of the American academy of
11   actuaries, or other person approved by the commissioner, that the
12   actual loss ratio has been calculated in accordance with accepted
13   actuarial principles.
14       (a) At the expiration of a thirty-day period beginning with the
15   date the filing is received by the commissioner, the filing shall be
16   deemed approved unless prior thereto the commissioner contests the
17   calculation of the actual loss ratio.
18       (b) If the commissioner contests the calculation of the actual loss
19   ratio, ---------------
             the commissioner shall state in writing -----------
                                                           the grounds for
20   contesting the calculation to the insurer.
21       (c) Any dispute regarding the calculation of the actual loss ratio
22   shall, upon written demand of either the commissioner or the insurer,
23   be submitted to hearing under chapters 48.04 and 34.05 RCW.
24       (4) If the actual loss ratio for the preceding calendar year is
25   less than the loss ratio established in subsection (5) of this section,
26   a remittance is due and the following shall apply:
27       (a) The insurer shall calculate a percentage of premium to be
28   remitted to the Washington state health insurance pool by subtracting
29   the actual loss ratio for the preceding year from the loss ratio
30   established in subsection (5) of this section.
31       (b) The remittance to the Washington state health insurance pool is
32   the percentage calculated in (a) of this subsection, multiplied by the
33   premium earned from each enrollee in the previous calendar year.
34   Interest shall be added to the remittance due at a five percent annual
35   rate calculated from the end of the calendar year for which the
36   remittance is due to the date the remittance is made.
37       (c) All remittances shall be aggregated and such amounts shall be




     ESSB 5122.SL                    p. 18
 1   remitted to the Washington state high risk pool to be used as directed
 2   by the pool board of directors.
 3       (d) Any remittance required to be issued under this section shall
 4   be issued within thirty days after the actual loss ratio is deemed
 5   approved under subsection (3)(a) of this section or the determination
 6   by an administrative law judge under subsection (3)(c) of this section.
 7       (5) The loss ratio applicable ---------------
                                            to this section shall be the
 8   percentage set forth in the following schedule that correlates to the
 9   insurer's actual declination rate in the preceding year, minus the
10   premium tax rate applicable to the insurer's individual health benefit
11   plans under RCW 48.14.020.

12   Actual Declination Rate                                        Loss Ratio
13   Under Six Percent (6%)                                         Seventy-Four Percent (74%)
14   Six Percent (6%) or more (but less than Seven Percent)         Seventy-Five Percent (75%)
15   Seven Percent (7%) or more (but less than Eight Percent)       Seventy-Six Percent (76%)
16   Eight Percent (8%) or more                                     Seventy-Seven Percent (77%)))


17       Sec. 11. RCW 48.44.017 and 2008 c 303 s 5 are each amended to read
18   as follows:
19       (1) The definitions in this subsection apply throughout this
20   section unless the context clearly requires otherwise.
21       (a) "Claims" means the cost to the health care service contractor
22   of health care services, as defined in RCW 48.43.005, provided to a
23   contract holder or paid to or on behalf of a contract holder in
24   accordance with the terms of a health benefit plan, as defined in RCW
25   48.43.005. This includes capitation payments or other similar payments
26   made to providers for the purpose of paying for health care services
27   for an enrollee.
28       (b) "Claims reserves" means: (i) The liability for claims which
29   have been reported but not paid; (ii) the liability for claims which
30   have not been reported but which may reasonably be expected; (iii)
31   active life reserves; and (iv) additional claims reserves whether for
32   a specific liability purpose or not.
33       (c) "Declination rate" for a health care service contractor means
34   the percentage of the total number of applicants for individual health
35   benefit plans received by that health care service contractor in the
36   aggregate in the applicable year which are not accepted for enrollment




                                                                p. 19                               ESSB 5122.SL
 1   by that health care service contractor based on the results of the
 2   standard   health   questionnaire    administered   pursuant   to   RCW
 3   48.43.018(2)(a).
 4       (d) "Earned premiums" means premiums, as defined in RCW 48.43.005,
 5   plus any rate credits or recoupments less any refunds, for the
 6   applicable period, whether received before, during, or after the
 7   applicable period.
 8       (e) "Incurred claims expense" means claims paid during the
 9   applicable period plus any increase, or less any decrease, in the
10   claims reserves.
11       (f) "Loss ratio" means incurred claims expense as a percentage of
12   earned premiums.
13       (g) "Reserves" means:      (i) Active life reserves; and (ii)
14   additional reserves whether for a specific liability purpose or not.
15       (2) A health care service contractor must file supporting
16   documentation of its method of determining the rates charged for its
17   individual contracts. At a minimum, the health care service contractor
18   must provide the following supporting documentation:
19       (a) A description of the health care service contractor's rate-
20   making methodology;
21       (b) An actuarially determined estimate of incurred claims which
22   includes the experience data, assumptions, and justifications of the
23   health care service contractor's projection;
24       (c) The percentage of premium attributable in aggregate for
25   nonclaims expenses used to determine the adjusted community rates
26   charged; and
27       (d) A certification by a member of the American academy of
28   actuaries, or other person approved by the commissioner, that the
29   adjusted community rate charged can be reasonably expected to result in
30   a loss ratio that meets or exceeds the loss ratio standard of
31   seventy-four percent, minus the premium tax rate applicable to the
32   carrier's individual health benefit plans under RCW 48.14.0201.
33       (((3) By the last day of May each year any health care service
34   contractor issuing or renewing individual health benefit plans in this
35   state during the preceding calendar year shall file for review by the
36   commissioner supporting documentation of its actual loss ratio and its
37   actual declination rate for its individual health benefit plans offered
38   or renewed in this state in aggregate for the preceding calendar year.



     ESSB 5122.SL                    p. 20
 1   The filing shall include aggregate earned premiums, aggregate incurred
 2   claims, and a certification by a member of the American academy of
 3   actuaries, or other person approved by the commissioner, that the
 4   actual loss ratio has been calculated in accordance with accepted
 5   actuarial principles.
 6       (a) At the expiration of a thirty-day period beginning with the
 7   date the filing is received by the commissioner, the filing shall be
 8   deemed approved unless prior thereto the commissioner contests the
 9   calculation of the actual loss ratio.
10       (b) If the commissioner contests the calculation of the actual loss
11   ratio, ---------------
             the commissioner shall state in writing -----------
                                                           the grounds for
12   contesting the calculation to the health care service contractor.
13       (c) Any dispute regarding the calculation of the actual loss ratio
14   shall upon written demand of either the commissioner or the health care
15   service contractor be submitted to hearing under chapters 48.04 and
16   34.05 RCW.
17       (4) If the actual loss ratio for the preceding calendar year is
18   less than the loss ratio standard established in subsection (5) of this
19   section, a remittance is due and the following shall apply:
20       (a) The health care service contractor shall calculate a percentage
21   of premium to be remitted to the Washington state health insurance pool
22   by subtracting the actual loss ratio for the preceding year from the
23   loss ratio established in subsection (5) of this section.
24       (b) The remittance to the Washington state health insurance pool is
25   the percentage calculated in (a) of this subsection, multiplied by the
26   premium earned from each enrollee in the previous calendar year.
27   Interest shall be added to the remittance due at a five percent annual
28   rate calculated from the end of the calendar year for which the
29   remittance is due to the date the remittance is made.
30       (c) All remittances shall be aggregated and such amounts shall be
31   remitted to the Washington state high risk pool to be used as directed
32   by the pool board of directors.
33       (d) Any remittance required to be issued under this section shall
34   be issued within thirty days after the actual loss ratio is deemed
35   approved under subsection (3)(a) of this section or the determination
36   by an administrative law judge under subsection (3)(c) of this section.
37       (5) The loss ratio applicable ---------------
                                            to this section shall be the
38   percentage set forth in the following schedule that correlates to the



                                     p. 21                     ESSB 5122.SL
 1   health -care
              - - - - -service
                        - - - - - - contractor's actual declination rate in the

 2   preceding year, minus the premium tax rate applicable to the health
 3   care service contractor's individual health benefit plans under RCW
 4   48.14.0201.

5     Actual Declination Rate                                        Loss Ratio
6     Under Six Percent (6%)                                         Seventy-Four Percent (74%)
7     Six Percent (6%) or more (but less than Seven Percent)         Seventy-Five Percent (75%)
8     Seven Percent (7%) or more (but less than Eight Percent)       Seventy-Six Percent (76%)
9     Eight Percent (8%) or more                                     Seventy-Seven Percent (77%)))


10       Sec. 12. RCW 48.46.062 and 2008 c 303 s 6 are each amended to read
11   as follows:
12       (1) The definitions in this subsection apply throughout this
13   section unless the context clearly requires otherwise.
14       (a) "Claims" means the cost to the health maintenance organization
15   of health care services, as defined in RCW 48.43.005, provided to an
16   enrollee or paid to or on behalf of the enrollee in accordance with the
17   terms of a health benefit plan, as defined in RCW 48.43.005. This
18   includes capitation payments or other similar payments made to
19   providers for the purpose of paying for health care services for an
20   enrollee.
21       (b) "Claims reserves" means: (i) The liability for claims which
22   have been reported but not paid; (ii) the liability for claims which
23   have not been reported but which may reasonably be expected; (iii)
24   active life reserves; and (iv) additional claims reserves whether for
25   a specific liability purpose or not.
26       (c) "Declination rate" for a health maintenance organization means
27   the percentage of the total number of applicants for individual health
28   benefit plans received by that health maintenance organization in the
29   aggregate in the applicable year which are not accepted for enrollment
30   by that health maintenance organization based on the results of the
31   standard   health   questionnaire    administered   pursuant   to   RCW
32   48.43.018(2)(a).
33       (d) "Earned premiums" means premiums, as defined in RCW 48.43.005,
34   plus any rate credits or recoupments less any refunds, for the
35   applicable period, whether received before, during, or after the
36   applicable period.




     ESSB 5122.SL                                                p. 22
 1       (e) "Incurred claims expense" means claims paid during the
 2   applicable period plus any increase, or less any decrease, in the
 3   claims reserves.
 4       (f) "Loss ratio" means incurred claims expense as a percentage of
 5   earned premiums.
 6       (g) "Reserves" means:      (i) Active life reserves; and (ii)
 7   additional reserves whether for a specific liability purpose or not.
 8       (2) A health maintenance organization must file supporting
 9   documentation of its method of determining the rates charged for its
10   individual agreements.     At a minimum, the health maintenance
11   organization must provide the following supporting documentation:
12       (a) A description of the health maintenance organization's rate-
13   making methodology;
14       (b) An actuarially determined estimate of incurred claims which
15   includes the experience data, assumptions, and justifications of the
16   health maintenance organization's projection;
17       (c) The percentage of premium attributable in aggregate for
18   nonclaims expenses used to determine the adjusted community rates
19   charged; and
20       (d) A certification by a member of the American academy of
21   actuaries, or other person approved by the commissioner, that the
22   adjusted community rate charged can be reasonably expected to result in
23   a loss ratio that meets or exceeds the loss ratio standard of
24   seventy-four percent, minus the premium tax rate applicable to the
25   carrier's individual health benefit plans under RCW 48.14.0201.
26       (((3) By the last day of May each year any health maintenance
27   organization issuing or renewing individual health benefit plans in
28   this state during the preceding calendar year shall file for review by
29   the commissioner supporting documentation of its actual loss ratio and
30   its actual declination rate for its individual health benefit plans
31   offered or renewed in the state in aggregate for the preceding calendar
32   year. The filing shall include aggregate earned premiums, aggregate
33   incurred claims, and a certification by a member of the American
34   academy of actuaries, or other person approved by the commissioner,
35   that the actual loss ratio has been calculated in accordance with
36   accepted actuarial principles.
37       (a) At the expiration of a thirty-day period beginning with the




                                     p. 23                     ESSB 5122.SL
 1   date the filing is received by the commissioner, the filing shall be
 2   deemed approved unless prior thereto the commissioner contests the
 3   calculation of the actual loss ratio.
 4       (b) If the commissioner contests the calculation of the actual loss
 5   ratio, -the
              - - - -commissioner
                      - - - - - - - - - - shall state in writing -the
                                                                   - - - -grounds
                                                                           - - - - - - for

 6   contesting the calculation to the health maintenance organization.
 7       (c) Any dispute regarding the calculation of the actual loss ratio
 8   shall, upon written demand of either the commissioner or the health
 9   maintenance organization, be submitted to hearing under chapters 48.04
10   and 34.05 RCW.
11       (4) If the actual loss ratio for the preceding calendar year is
12   less than the loss ratio standard established in subsection (5) of this
13   section, a remittance is due and the following shall apply:
14       --------------
         (a) The health maintenance organization shall calculate a
15   percentage of premium to be remitted to the Washington state health
16   insurance pool by subtracting the actual loss ratio for the preceding
17   year from the loss ratio established in subsection (5) of this section.
18       (b) The remittance to the Washington state health insurance pool is
19   the percentage calculated in (a) of this subsection, multiplied by the
20   premium earned from each enrollee in the previous calendar year.
21   Interest shall be added to the remittance due at a five percent annual
22   rate calculated from the end of the calendar year for which the
23   remittance is due to the date the remittance is made.
24       (c) All remittances shall be aggregated and such amounts shall be
25   remitted to the Washington state high risk pool to be used as directed
26   by the pool board of directors.
27       (d) Any remittance required to be issued under this section shall
28   be issued within thirty days after the actual loss ratio is deemed
29   approved under subsection (3)(a) of this section or the determination
30   by an administrative law judge under subsection (3)(c) of this section.
31       (5) The loss ratio applicable ---------------
                                                    to this section shall be the
32   percentage set forth in the following schedule that correlates to the
33   health maintenance organization's actual declination rate in the
34   preceding year, minus the premium tax rate applicable to the health
35   maintenance organization's individual health benefit plans under RCW
36   48.14.0201.




     ESSB 5122.SL                           p. 24
1    Actual Declination Rate                                        Loss Ratio
2    Under Six Percent (6%)                                         Seventy-Four Percent (74%)
3    Six Percent (6%) or more (but less than Seven Percent)         Seventy-Five Percent (75%)
4    Seven Percent (7%) or more (but less than Eight Percent)       Seventy-Six Percent (76%)
5    Eight Percent (8%) or more                                     Seventy-Seven Percent (77%)))


 6       Sec. 13. RCW 48.41.060 and 2009 c 555 s 2 are each amended to read
 7   as follows:
 8       (1) The board shall have the general powers and authority granted
 9   under the laws of this state to insurance companies, health care
10   service contractors, and health maintenance organizations, licensed or
11   registered to offer or provide the kinds of health coverage defined
12   under this title. In addition thereto, the board shall:
13       (a) Designate or establish the standard health questionnaire to be
14   used under RCW 48.41.100 and 48.43.018, including the form and content
15   of the standard health questionnaire and the method of its application.
16   The questionnaire must provide for an objective evaluation of an
17   individual's health status by assigning a discreet measure, such as a
18   system of point scoring to each individual. The questionnaire must not
19   contain any questions related to pregnancy, and pregnancy shall not be
20   a basis for coverage by the pool. The questionnaire shall be designed
21   such that it is reasonably expected to identify the eight percent of
22   persons who are the most costly to treat who are under individual
23   coverage in health benefit plans, as defined in RCW 48.43.005, in
24   Washington state or are covered by the pool, if applied to all such
25   persons;
26       (b) Obtain from a member of the American academy of actuaries, who
27   is independent of the board, a certification that the standard health
28   questionnaire meets the requirements of (a) of this subsection;
29       (c) Approve the standard health questionnaire and any modifications
30   needed to comply with this chapter. The standard health questionnaire
31   shall be submitted to an actuary for certification, modified as
32   necessary, and approved at least every thirty-six months unless at the
33   time when certification is required the pool will be discontinued
34   before -------------------------
             the end of the succeeding thirty-six month period.         The
35   designation and approval of the standard health questionnaire by the
36   board shall not be subject to review and approval by the commissioner.




                                                                p. 25                               ESSB 5122.SL
 1   The standard health questionnaire or any modification thereto shall not
 2   be used until ninety days after public notice of the approval of the
 3   questionnaire or any modification thereto, except that the initial
 4   standard health questionnaire approved for use by the board after March
 5   23, 2000, may be used immediately following public notice of such
 6   approval;
 7       (d) Establish appropriate rates, rate schedules, rate adjustments,
 8   expense allowances, claim reserve formulas and any other actuarial
 9   functions appropriate to the operation of the pool. Rates shall not be
10   unreasonable in relation to the coverage provided, the risk experience,
11   and expenses of providing the coverage. Rates and rate schedules may
12   be adjusted for appropriate risk factors such as age and area variation
13   in claim costs and shall take into consideration appropriate risk
14   factors in accordance with established actuarial underwriting practices
15   consistent with Washington state individual plan rating requirements
16   under RCW 48.44.022 and 48.46.064;
17       (e)(i) Assess members of the pool in accordance with the provisions
18   of this chapter, and make advance interim assessments as may be
19   reasonable and necessary for the organizational or interim operating
20   expenses. Any interim assessments will be credited as offsets against
21   any regular assessments due following the close of the year.
22       (ii) Self-funded multiple employer welfare arrangements are subject
23   to assessment under this subsection only in the event that assessments
24   are not preempted by the employee retirement income security act of
25   1974, as amended, 29 U.S.C. Sec. 1001 et seq. The arrangements and the
26   commissioner shall initially request an advisory opinion from the
27   United States department of labor or obtain a declaratory ruling from
28   a federal court on the legality of imposing assessments on these
29   arrangements before imposing the assessment. Once the legality of the
30   assessments has been determined, the multiple employer welfare
31   arrangement certified by the insurance commissioner must begin payment
32   of these assessments.
33       (iii) If there has not been a final determination of the legality
34   of these assessments, then beginning on the earlier of (A) the date the
35   fourth multiple employer welfare arrangement has been certified by the
36   insurance commissioner, or (B) April 1, 2006, the arrangement shall
37   deposit the assessments imposed by this subsection into an interest
38   bearing escrow account maintained by the arrangement. Upon a final



     ESSB 5122.SL                    p. 26
 1   determination that the assessments are not preempted by the employee
 2   retirement income security act of 1974, as amended, 29 U.S.C. Sec. 1001
 3   et seq., all funds in the interest bearing escrow account shall be
 4   transferred to the board;
 5       (f) Issue policies of health coverage in accordance with the
 6   requirements of this chapter;
 7       (g) Establish procedures for the administration of the premium
 8   discount provided under RCW 48.41.200(3)(a)(iii);
 9       (h) Contract with the Washington state health care authority for
10   the administration of the premium discounts provided under RCW
11   48.41.200(3)(a) (i) and (ii);
12       (i) Set a reasonable fee to be paid to an insurance producer
13   licensed in Washington state for submitting an acceptable application
14   for enrollment in the pool; and
15       (j) Provide certification to the commissioner when assessments will
16   exceed the threshold level established in RCW 48.41.037.
17       (2) In addition thereto, the board may:
18       (a) Enter into contracts as are necessary or proper to carry out
19   the provisions and purposes of this chapter including the authority,
20   with the approval of the commissioner, to enter into contracts with
21   similar pools of other states for the joint performance of common
22   administrative functions, or with persons or other organizations for
23   the performance of administrative functions;
24       (b) Sue or be sued, including taking any legal action as necessary
25   to avoid the payment of improper claims against the pool or the
26   coverage provided by or through the pool;
27       (c) Appoint appropriate legal, actuarial, and other committees as
28   necessary to provide technical assistance in the operation of the pool,
29   policy, and other contract design, and any other function within the
30   authority of the pool; and
31       (d) Conduct periodic audits to assure the general accuracy of the
32   financial data submitted to the pool, and the board shall cause the
33   pool to have an annual audit of its operations by an independent
34   certified public accountant.
35       (3) Nothing in this section shall be construed to require or
36   authorize the adoption of rules under chapter 34.05 RCW.




                                     p. 27                     ESSB 5122.SL
 1       Sec. 14. RCW 48.41.080 and 2000 c 79 s 10 are each amended to read
 2   as follows:
 3       The board shall select an administrator through a competitive
 4   bidding process to administer the pool.
 5       (1) The board shall evaluate bids based upon criteria established
 6   by the board, which shall include:
 7       (a) The administrator's proven ability to handle health coverage;
 8       (b) The efficiency of the administrator's claim-paying procedures;
 9       (c) An estimate of the total charges for administering the plan;
10   and
11       (d) The administrator's ability to administer the pool in a cost-
12   effective manner.
13       (2) The administrator shall serve for a period of three years
14   subject to removal for cause. At least six months prior to the
15   expiration of each three-year period of service by the administrator,
16   the board shall invite all interested parties, including the current
17   administrator, to submit bids to serve as the administrator for the
18   succeeding three-year period. Selection of the administrator for this
19   succeeding period shall be made at least three months prior to the end
20   of the current three-year period, unless at the time required for
21   submission of bids pursuant to this subsection to the pool will be
22   discontinued before the end of the succeeding thirty-six month period.
23       (3) The administrator shall perform such duties as may be assigned
24   by the board including:
25       (a) Administering eligibility and administrative claim payment
26   functions relating to the pool;
27       (b) Establishing a premium billing procedure for collection of
28   premiums from covered persons. Billings shall be made on a periodic
29   basis as determined by the board, which shall not be more frequent than
30   a monthly billing;
31       (c) Performing all necessary functions to assure timely payment of
32   benefits to covered persons under the pool including:
33       (i) Making available information relating to the proper manner of
34   submitting a claim for benefits to the pool, and distributing forms
35   upon which submission shall be made;
36       (ii) Taking steps necessary to offer and administer managed care
37   benefit plans; and




     ESSB 5122.SL                    p. 28
 1       (iii) Evaluating the eligibility of each claim for payment by the
 2   pool;
 3       (d) Submission of regular reports to the board regarding the
 4   operation of the pool. The frequency, content, and form of the report
 5   shall be as determined by the board;
 6       (e) Following the close of each accounting year, determination of
 7   net paid and earned premiums, the expense of administration, and the
 8   paid and incurred losses for the year and reporting this information to
 9   the board and the commissioner on a form as prescribed by the
10   commissioner.
11       (4) The administrator shall be paid as provided in the contract
12   between the board and the administrator for its expenses incurred in
13   the performance of its services.


14       Sec. 15. RCW 48.41.100 and 2009 c 555 s 3 are each amended to read
15   as follows:
16       (1)(a) The following persons who are residents of this state are
17   eligible for pool coverage:
18       (i) Any person who provides evidence of a carrier's decision not to
19   accept him or her for enrollment in an individual health benefit plan
20   as defined in RCW 48.43.005 based upon, and within ninety days of the
21   receipt of, the results of the standard health questionnaire designated
22   by the board and administered by health carriers under RCW 48.43.018;
23       (ii) Any person who continues to be eligible for pool coverage
24   based upon the results of the standard health questionnaire designated
25   by the board and administered by the pool administrator pursuant to
26   subsection (3) of this section;
27       (iii) Any person who resides in a county of the state where no
28   carrier or insurer eligible under chapter 48.15 RCW offers to the
29   public an individual health benefit plan other than a catastrophic
30   health plan as defined in RCW 48.43.005 at the time of application to
31   the pool, and who makes direct application to the pool;
32       (iv) Any person becoming eligible for medicare before August 1,
33   2009, who provides evidence of (A) a rejection for medical reasons, (B)
34   a requirement of restrictive riders, (C) an up-rated premium, (D) a
35   preexisting conditions limitation, or (E) lack of access to or for a
36   comprehensive medicare supplemental insurance policy under chapter




                                     p. 29                     ESSB 5122.SL
 1   48.66 RCW, the effect of any of which is to substantially reduce
 2   coverage from that received by a person considered a standard risk by
 3   at least one member within six months of the date of application; and
 4       (v) Any person becoming eligible for medicare on or after August 1,
 5   2009, who does not have access to a reasonable choice of comprehensive
 6   medicare part C plans, as defined in (b) of this subsection, and who
 7   provides evidence of (A) a rejection for medical reasons, (B) a
 8   requirement of restrictive riders, (C) an up-rated premium, (D) a
 9   preexisting conditions limitation, or (E) lack of access to or for a
10   comprehensive medicare supplemental insurance policy under chapter
11   48.66 RCW, the effect of any of which is to substantially reduce
12   coverage from that received by a person considered a standard risk by
13   at least one member within six months of the date of application.
14       (b) For purposes of (a)(v) of this subsection (1), a person does
15   not have access to a reasonable choice of plans unless the person has
16   a choice of health maintenance organization or preferred provider
17   organization medicare part C plans offered by at least three different
18   carriers that have had provider networks in the person's county of
19   residence for at least five years. The plan options must include
20   coverage at least as comprehensive as a plan F medicare supplement plan
21   combined with medicare parts A and B. The plan options must also
22   provide access to adequate and stable provider networks that make up-
23   to-date provider directories easily accessible on the carrier web site,
24   and will provide them in hard copy, if requested. In addition, if no
25   health maintenance organization or preferred provider organization plan
26   includes the health care provider with whom the person has an
27   established care relationship and from whom he or she has received
28   treatment within the past twelve months, the person does not have
29   reasonable access.
30       (2) The following persons are not eligible for coverage by the
31   pool:
32       (a) Any person having terminated coverage in the pool unless (i)
33   twelve months have lapsed since termination, or (ii) that person can
34   show continuous other coverage which has been involuntarily terminated
35   for any reason other than nonpayment of premiums. However, these
36   exclusions do not apply to eligible individuals as defined in section
37   2741(b) of the federal health insurance portability and accountability
38   act of 1996 (42 U.S.C. Sec. 300gg-41(b));



     ESSB 5122.SL                    p. 30
 1       (b) ((Any person on whose behalf the pool has paid out two million
 2   dollars in benefits;
 3       (c))) Inmates of public institutions and those persons who become
 4   eligible for medical assistance after June 30, 2008, as defined in RCW
 5   74.09.010.   However, these exclusions do not apply to eligible
 6   individuals as defined in section 2741(b) of the federal health
 7   insurance portability and accountability act of 1996 (42 U.S.C. Sec.
 8   300gg-41(b));
 9       (((d))) (c) Any person who resides in a county of the state where
10   any carrier or insurer regulated under chapter 48.15 RCW offers to the
11   public an individual health benefit plan other than a catastrophic
12   health plan as defined in RCW 48.43.005 at the time of application to
13   the pool and who does not qualify for pool coverage based upon the
14   results of the standard health questionnaire, or pursuant to subsection
15   (1)(a)(iv) of this section.
16       (3) When a carrier or insurer regulated under chapter 48.15 RCW
17   begins to offer an individual health benefit plan in a county where no
18   carrier had been offering an individual health benefit plan:
19       (a) If the health benefit plan offered is other than a catastrophic
20   health plan as defined in RCW 48.43.005, any person enrolled in a pool
21   plan pursuant to subsection (1)(a)(iii) of this section in that county
22   shall no longer be eligible for coverage under that plan pursuant to
23   subsection (1)(a)(iii) of this section, but may continue to be eligible
24   for pool coverage based upon the results of the standard health
25   questionnaire designated by the board and administered by the pool
26   administrator. The pool administrator shall offer to administer the
27   questionnaire to each person no longer eligible for coverage under
28   subsection (1)(a)(iii) of this section within thirty days of
29   determining that he or she is no longer eligible;
30       (b) Losing eligibility for pool coverage under this subsection (3)
31   does not affect a person's eligibility for pool coverage under
32   subsection (1)(a)(i), (ii), or (iv) of this section; and
33       (c) The pool administrator shall provide written notice to any
34   person who is no longer eligible for coverage under a pool plan under
35   this subsection (3) within thirty days of the administrator's
36   determination that the person is no longer eligible. The notice shall:
37   (i) Indicate that coverage under the plan will cease ninety days from
38   the date that the notice is dated; (ii) describe any other coverage



                                     p. 31                     ESSB 5122.SL
 1   options, either in or outside of the pool, available to the person;
 2   (iii) describe the procedures for the administration of the standard
 3   health questionnaire to determine the person's continued eligibility
 4   for coverage under subsection (1)(a)(ii) of this section; and (iv)
 5   describe the enrollment process for the available options outside of
 6   the pool.
 7       (4) The board shall ensure that an independent analysis of the
 8   eligibility standards for the pool coverage is conducted, including
 9   examining the eight percent eligibility threshold, eligibility for
10   medicaid enrollees and other publicly sponsored enrollees, and the
11   impacts on the pool and the state budget. The board shall report the
12   findings to the legislature by December 1, 2007.


13       Sec. 16. RCW 48.41.140 and 2000 c 79 s 16 are each amended to read
14   as follows:
15       (1) Coverage shall provide that health insurance benefits are
16   applicable to children of the person in whose name the policy is issued
17   including adopted and newly born natural children. Coverage shall also
18   include necessary care and treatment of medically diagnosed congenital
19   defects and birth abnormalities. If payment of a specific premium is
20   required to provide coverage for the child, the policy may require that
21   notification of the birth or adoption of a child and payment of the
22   required premium must be furnished to the pool within thirty-one days
23   after the date of birth or adoption in order to have the coverage
24   continued beyond the thirty-one day period. For purposes of this
25   subsection, a child is deemed to be adopted, and benefits are payable,
26   when the child is physically placed for purposes of adoption under the
27   laws of this state with the person in whose name the policy is issued;
28   and, when the person in whose name the policy is issued assumes
29   financial responsibility for the medical expenses of the child. For
30   purposes of this subsection, "newly born" means, and benefits are
31   payable, from the moment of birth.
32       (2) A pool policy shall provide that coverage of a dependent,
33   ((unmarried)) person shall terminate when the person becomes
34   ((nineteen)) twenty-six years of age: PROVIDED, That coverage of such
35   person shall not terminate at age ((nineteen)) twenty-six while he or
36   she is and continues to be both (a) incapable of self-sustaining
37   employment by reason of developmental disability or physical handicap



     ESSB 5122.SL                    p. 32
 1   and (b) chiefly dependent upon the person in whose name the policy is
 2   issued for support and maintenance, provided proof of such incapacity
 3   and dependency is furnished to the pool by the policyholder within
 4   thirty-one days of the dependent's attainment of age ((nineteen))
 5   twenty-six and subsequently as may be required by the pool but not more
 6   frequently than annually after the two-year period following the
 7   dependent's attainment of age ((nineteen)) twenty-six.


 8       Sec. 17. RCW 48.21.157 and 2007 c 259 s 20 are each amended to
 9   read as follows:
10       Any group disability insurance contract or blanket disability
11   insurance contract that provides coverage for a participating member's
12   dependent must offer each participating member the option of covering
13   any ((unmarried)) dependent under the age of ((twenty-five)) twenty-
14   six.


15         NEW SECTION. Sec. 18. A new section is added to chapter 48.43 RCW
16   to   read as follows:
17         Health care sharing ministries are not health carriers as defined
18   in   RCW 48.43.005 or insurers as defined in RCW 48.01.050. For purposes
19   of   this section, "health care sharing ministry" has the same meaning as
20   in   26 U.S.C. Sec. 5000A.


21       NEW SECTION. Sec. 19. Sections 10 through 12 of this act take
22   effect January 1, 2012.
         Passed by the Senate April 14, 2011.
         Passed by the House April 9, 2011.
         Approved by the Governor May 11, 2011.
         Filed in Office of Secretary of State May 11, 2011.




                                       p. 33                     ESSB 5122.SL
Exhibit F
                               FINAL BILL REPORT
                                   ESSB 5122

                                            C 314 L 11
                                        Synopsis as Enacted

Brief Description: Making the necessary changes for implementation of the affordable care act
   in Washington state.

Sponsors: Senate Committee on Health & Long-Term Care (originally sponsored by Senators
   Keiser and Kline; by request of Insurance Commissioner).

Senate Committee on Health & Long-Term Care
House Committee on Health Care & Wellness

    Background: The federal Patient Protection and Affordability Care Act (PPACA), passed in
    March 2010, includes a number of provisions that impact medical insurance plans or
    insurance carriers. A number of provisions have early implementation dates, some are
    effective for policies issued on or after September 23, 2010.

    The state insurance statutes codified in Title 48 RCW, which apply to regulated insurance
    carriers, need modification to reflect the federal requirements that are in place now. The
    early implementation insurance changes include extending coverage to dependents to age 26
    for all plans that offer dependent coverage; elimination of lifetime benefit maximums;
    prohibition of rescission of coverage; elimination of pre-existing condition waiting period for
    persons under 19; coverage changes for emergency services; enhanced consumer information
    including appeals requirements; and reporting of medical loss ratios (the percent of premium
    spent on medical expenses) with a requirement for rebates to enrollees triggered by certain
    medical loss ratios.

    Summary: The state insurance statutes are modified to reflect the PPACA insurance
    provisions with early implementation. Coverage for dependents is extended to age 26.
    Lifetime benefit maximums are removed. Policies for persons under 19 may not include pre-
    existing condition exclusions.

    Federal definitions are inserted for adverse benefit determination, final external review
    decision, and final internal adverse benefit determination and grandfathered health plan.

    The grievance process required for each plan may reflect differences for grandfathered health
    plans and approval of HHS.


––––––––––––––––––––––
    This analysis was prepared by non-partisan legislative staff for the use of legislative
    members in their deliberations. This analysis is not a part of the legislation nor does it
    constitute a statement of legislative intent.

Senate Bill Report                              -1-                                       ESSB 5122
    Independent reviews of appeals must be completed by an organization that does not have a
    conflict of interest. Enrollees must have at least five business days to submit additional
    information to the independent review organization. The independent review organization
    must forward any additional information within one business day. A benefit decision must be
    provided within 45 days of the request for external review. Expedited review must be
    completed within 72 hours.

    The rate information for individual health benefit plans is modified to remove the calculation
    of the remittance to the high risk pool that is based on the declination rate (rate of declining
    applicants due to health screening), to ensure health insurance carriers do not pay the current
    remittance and the new federal rebate to enrollees that is triggered if the individual plan's
    medial loss ratio is less than 80 percent. The remittance calculation is removed effective
    January 1, 2012.

    Changes are made for the Washington State Health Insurance Pool (WSHIP), removing the
    lifetime maximum on benefits of $2 million, extending dependents eligibility to age 26, and
    allowing the pool to waive the recertification of the standard health questionnaire and the
    rebidding of the pool if the program is discontinued during the 36-month review cycle.

    Health care sharing ministries are not health carriers or insurers under our state insurance
    laws, and must follow the definition of health care sharing ministries provided in federal law
    in the Internal Revenue Code (26 USC Sec 5000A).

    Votes on Final Passage:

        Senate       45   4
        House        63   32   (House amended)
        Senate       44   2    (Senate concurred)

    Effective: July 22, 2011.




Senate Bill Report                                  -2-                                  ESSB 5122
Exhibit G
                              HOUSE BILL REPORT
                                  ESSB 5122

                                        As Passed House:
                                          April 9, 2011

Title: An act relating to changes for implementation of the affordable care act in Washington
    state.

Brief Description: Making the necessary changes for implementation of the affordable care act
   in Washington state.

Sponsors: Senate Committee on Health & Long-Term Care (originally sponsored by Senators
   Keiser and Kline; by request of Insurance Commissioner).

Brief History:
   Committee Activity:
       Health Care & Wellness: 3/17/11, 3/21/11 [DP].
   Floor Activity:
       Passed House: 4/9/11, 63-32.

                          Brief Summary of Engrossed Substitute Bill
           Makes changes to various health insurance provisions in light of federal
            health care reform.


HOUSE COMMITTEE ON HEALTH CARE & WELLNESS

    Majority Report: Do pass. Signed by 9 members: Representatives Cody, Chair; Jinkins,
    Vice Chair; Schmick, Ranking Minority Member; Hinkle, Assistant Ranking Minority
    Member; Clibborn, Green, Kelley, Moeller and Van De Wege.

    Minority Report: Do not pass. Signed by 2 members: Representatives Bailey and Harris.

    Staff: Jim Morishima (786-7191).

    Background:

    In 2010 Congress passed, and the President signed, the Patient Protection and Affordable
    Care Act and the Health Care and Education Reconciliation Act of 2010 (PPACA). Many of
––––––––––––––––––––––
    This analysis was prepared by non-partisan legislative staff for the use of legislative
    members in their deliberations. This analysis is not a part of the legislation nor does it
    constitute a statement of legislative intent.

House Bill Report                               -1-                                       ESSB 5122
    the PPACA's provisions do not go into effect until 2014. However, several health insurance-
    related provisions, and the administrative rules implementing them, have already gone into
    effect or will go into effect in the near future. These provisions include:
          minimum medical loss ratios;
          the removal of pre-existing condition exclusions for children under the age of 19;
          the removal of lifetime maximums;
          internal and external review processes;
          mandatory coverage for emergency services;
          dependent coverage until age 26; and
          mandated coverage for preventive services.

    I. Medical Loss Ratios.

    A. Medical Loss Ratios Under Federal Law.

    A medical loss ratio is the amount that a health insurer must spend on health care as opposed
    to overhead and other expenses. Under the PPACA, health insurers in the large group market
    must maintain a minimum 85 percent medical loss ratio. Insurers in the small group and
    individual markets must maintain a minimum 80 percent medical loss ratio. A health insurer
    that does not meet the minimum medical loss ratios must provide a rebate to each of its
    enrollees.

    B. Medical Loss Ratios and the Washington State Health Insurance Pool.

    The Washington State Health Insurance Pool (WSHIP) provides health insurance to
    individuals who have been rejected from the individual market based on the Standard Health
    Questionnaire. The WSHIP is funded, in part, by remittances that health insurers must make
    if their medical loss ratios are less than an amount between 74 and 77 percent (the applicable
    medical loss ratio is dependent on an individual insurer's declination rate).

    II. Preexisting Condition Exclusions.

    A. Preexisting Condition Exclusions Under Federal Law.

    The PPACA currently prohibits health insurers from imposing preexisting condition
    exclusions on persons under the age of 19. Beginning in 2014, this prohibition will apply to
    all consumers.

    B. Preexisting Condition Exclusions Under State Law

    Generally, health insurers who offer conversion contracts or policies, i.e., a contract or policy
    that converts group coverage to individual coverage, may not exclude preexisting conditions.
    However, a preexisting condition exclusion is allowed to the extent that any waiting period in
    the original group coverage for a preexisting condition has not been satisfied.

    III. Lifetime Maximums.

    A. Lifetime Maximums Under Federal Law.

House Bill Report                               -2-                                       ESSB 5122
    Under the PPACA, health insurers may not impose lifetime benefit maximums.

    B. Lifetime Maximums Under State Law.

    A group or blanket disability insurer who offers a conversion policy must offer at least three
    policy benefit plans:
          a major medical plan with a lifetime benefit maximum of $250,000 per person;
          a comprehensive medical plan with a lifetime benefit maximum of $500,000 per
            person; and
          a basic medical plan with a lifetime benefit maximum of $75,000 per person.

    Individuals participating in the WSHIP are not eligible for coverage once the WSHIP has
    paid out $2 million in benefits.

    IV. Internal and External Review Procedures.

    A. Internal and External Review Procedures Under Federal Law.

    1. Internal Review.

    Under the PPACA, health insurers must have an effective internal appeals process for appeals
    of coverage determinations and claims. Enrollees must be informed of the appeals process in
    a culturally and linguistically appropriate manner. Enrollees must also be informed of any
    applicable office of health insurance consumer assistance or ombudsman established under
    the federal Public Health Service Act.

    Notice of an adverse benefit determination must contain the following information:
         information sufficient to identify the claim involved, including the date of service, the
           health care provider, the claim amount (if applicable), the diagnosis code and its
           corresponding meaning, and the treatment code and its corresponding meaning; and
         the reason or reasons for the adverse benefit determination or final internal adverse
           benefit determination, including the denial code and its corresponding meaning, as
           well as a description of the issuer's standard, if any, that was used in denying the
           claim. In the case of a notice of final internal adverse benefit determination, this
           description must include a discussion of the decision.

    2. External Review.

    The PPACA also requires health insurers to comply with applicable state external review
    processes that contain at least the protections in the Uniform External Review Model Act
    promulgated by the National Association of Insurance Commissioners. Additionally, the
    federal rules adopted to implement the PPACA require the external review process to meet
    the following criteria:
          The independent review organization (IRO) involved in the review may not have any
            conflicts of interest.




House Bill Report                               -3-                                      ESSB 5122
          Claimants must be provided with at least five business days to submit additional
           information to the IRO, which the IRO must forward to the carrier within one
           business day.
          The IRO must provide notice of its decision within 45 days of the request for external
           review.
          An expedited review process must be available for determinations regarding
           admissions, availability of care, continued stay, health care services for which the
           claimant received emergency services, but has not been discharged, or medical
           conditions for which a 45-day wait would jeopardize the life, health, or function of
           the claimant. The IRO must provide notice of its decision within 72 hours. If the
           notice is not in writing, the notice must be followed by written confirmation within 48
           hours.
          With respect to claims involving experimental or investigational treatments, the IRO
           must provide protections to ensure that adequate clinical and scientific experience and
           protocols are taken into account as part of the external review process.
          The IRO must maintain written records that are available to the state.

    B. Internal and External Review Procedures Under State Law.

    1. Internal Review.

    Every health insurer must have a fully operational, comprehensive grievance process. An
    insurer must respond to an enrollee's dissatisfaction about customer service or health service
    availability in a timely and thorough manner. Enrollees must be provided with written notice
    of decisions to deny, modify, reduce, or terminate payment, coverage, authorization, or
    provision of health care services or benefits. Appeals of adverse decisions must be processed
    within 30 days (or 72 hours if the 30-day timeline could seriously jeopardize the enrollee's
    life, health, or function). An insurer must make its grievance process accessible to enrollees
    who are limited English speakers, have disabilities, or have physical or mental disabilities.

    2. External Review.

    Once a health insurer's grievance process has been exhausted, the enrollee may seek review
    by an IRO. The Office of the Insurance Commissioner maintains a rotational registry for the
    assignment of an IRO to each dispute. The IRO may override the insurer's medical necessity
    or appropriateness standards if the standards are unreasonable or inconsistent with sound,
    evidence-based medical practice.

    V. Emergency Services.

    A. Emergency Services Under Federal Law.

    Under the Emergency Medical Treatment and Active Labor Act (EMTALA), which was
    passed by Congress in 1986, a hospital may not turn away a patient who comes to the
    emergency department with an emergency medical condition. The hospital must screen and
    evaluate the patient and provide treatment necessary to stabilize him or her.




House Bill Report                              -4-                                      ESSB 5122
    Under the PPACA, a health insurer that offers coverage for services in an emergency
    department must cover emergency services without prior authorization, without regard to
    whether the provider is in-network or out-of-network, and with no differential copayments or
    coinsurance for out-of-network services. The services must be provided without regard to
    any other term or condition of coverage other than applicable cost sharing or federally
    authorized waiting periods or exclusion or coordinated benefits.

    For purposes of the PPACA and the EMTALA, "emergency medical condition" is defined as
    a medical condition manifesting itself by acute symptoms of sufficient severity, including
    severe pain, such that a prudent layperson, who possesses an average knowledge of health
    and medicine, could reasonably expect the absence of immediate medical attention to result
    in:
          placing the health of the individual (or, in the case of a pregnant woman, her unborn
           child) in serious jeopardy;
          serious impairment to bodily functions; or
          serious dysfunction of any body organ or part.

    B. Emergency Services Under State Law.

    A health carrier must cover emergency services (services medically necessary to evaluate and
    treat an emergency medical condition provided in a hospital's emergency department)
    necessary to screen and stabilize a covered person without prior authorization if a prudent
    layperson would reasonably have believed that an emergency medical condition existed. If
    the emergency services were provided in a non-participating hospital, the health carrier must
    cover emergency services necessary to screen and stabilize a covered person if a prudent
    layperson would reasonably have believed that use of a participating hospital would result in
    a delay that would worsen the emergency or if use of a specific hospital is required by
    federal, state, or local law. Likewise, a health carrier may not require prior authorization of
    emergency services in a non-participating hospital if a prudent layperson acting reasonably
    would have believed that an emergency medical condition existed and that use of a
    participating hospital would result in a delay that would worsen the emergency.

    If an authorized representative of the health carrier authorizes coverage for emergency
    services, the carrier may not retract the authorization after the services have been provided or
    reduce payment for services provided in reliance on the approval. The carrier may retract the
    authorization or reduce payment, however, if the approval was based on a material
    misrepresentation about the covered person's health condition made by the provider.

    Coverage of emergency services may be subject to applicable copayments, coinsurance, and
    deductibles. A health carrier may also impose reasonable differential cost-sharing
    arrangements for emergency services rendered by non-participating providers. However, the
    difference between cost-sharing amounts for participating and non-participating providers
    may not exceed $50. Differential cost-sharing may not be applied when a covered person
    utilizes a non-participating hospital emergency department when the carrier requires pre-
    authorization for post-evaluation and post-stabilization emergency services if:
           the covered person was unable to go to a participating hospital in a timely fashion
            without serious impairment to the person's health due to circumstances beyond the
            person's control; or

House Bill Report                               -5-                                      ESSB 5122
          a prudent layperson possessing an average knowledge of health and medicine would
           have reasonably believed that the person would be unable to go to a participating
           hospital in a timely fashion without serious impairment to the person's health.

    "Emergency medical condition" is defined as the emergent and acute onset of a symptom or
    symptoms, including severe pain, that would lead a prudent layperson acting reasonably to
    believe that a health condition exists that requires immediate medical attention, if failure to
    provide medical attention would result in serious impairment to bodily functions or serious
    dysfunction of a bodily organ or part, or would place the person's health in serious jeopardy.

    VI. Dependent Coverage to Age 26.

    A. Dependent Coverage Under Federal Law.

    Under the PPACA, if a health insurer offers dependent coverage, a child may stay on the
    parent's plan until age 26, unless the child's employer offers health insurance.

    B. Dependent Coverage Under State Law.

    Health insurers who offer dependent coverage must offer the option of covering any
    unmarried dependent under the age of 25. Health insurers participating in the WSHIP must
    terminate coverage for unmarried dependents at age 19.

    VII. Preventive Services.

    A. Preventive Services Under Federal Law.

    Under the PPACA, group or individual health insurers must provide coverage with no cost
    sharing requirements for a variety of preventive health services, including:
          immunizations recommended by the Advisory Committee on Immunization Practices
           of the Centers for Disease Control and Prevention;
          with respect to infants, children, and adolescents, evidence-informed preventive care
           and screening provided in the comprehensive guidelines supported by the Health
           Resources and Services Administration;
          with respect to women, additional preventive care and screenings provided in the
           comprehensive guidelines supported by the Health Resources and Services
           Administration; and
          evidence-based recommendations rated "A" or "B" in the current recommendations of
           the United States Preventive Services Task Force (USPSTF), which include tobacco
           use counseling and interventions.

    B. Preventive Services Under State Law.

    Conversion agreements may contain provisions requiring reasonable deductibles and
    copayments. There is currently no exemption to this option for preventive services.

    VIII. Health Care Sharing Ministries.


House Bill Report                               -6-                                       ESSB 5122
    Federal law defines "health care sharing ministry" as an organization:
         that is tax-exempt;
         the members of which share a common set of ethical or religious beliefs and share
           medical expenses among members in accordance with those beliefs and without
           regard to the state in which a member resides or is employed;
         the members of which retain membership even after they develop a medical
           condition;
         that has been in existence at all times since December 31, 1999, and medical expenses
           of its members have been shared continuously and without interruption since at least
           December 31, 1999; and
         that conducts an annual audit performed by an independent certified public
           accounting firm in accordance with generally accepted accounting principles and
           made available to the public upon request.

    Summary of Bill:

    I. Medical Loss Ratios.

    Provisions requiring health insurers to remit amounts to the WSHIP based on medical loss
    ratios are eliminated.

    Exceptions are made to provisions regarding updating the Standard Health Questionnaire and
    selecting the new administrator for the WSHIP in the event the WSHIP will be discontinued.

    II. Preexisting Condition Exclusions.

    Conversion contracts and conversion policies may not contain exclusions for preexisting
    conditions for any applicant who is under the age of 19.

    III. Lifetime Maximums.

    Lifetime benefit maximums for conversion policies offered by group or blanket disability
    insurers are eliminated. The $2 million limit for persons participating in the WSHIP is
    eliminated.

    IV. Internal and External Review Procedures.

    A. Internal Review.

    When adopting rules on internal grievance processes, the Insurance Commissioner must
    consider grievance processes as approved by the federal Department of Labor and Human
    Services or the federal Department of Labor (unless the health plans are grandfathered).

    B. External Review.

    The following changes are made to the IRO process:
         An IRO involved in a review may not have any conflicts of interest.


House Bill Report                             -7-                                     ESSB 5122
          Enrollees must be provided with at least five business days to submit additional
           information to the IRO, which the IRO must forward to the carrier within one
           business day.
          An expedited review process must be available for determinations regarding
           admissions, availability of care, continued stay, health care services for which the
           claimant received emergency services, but has not been discharged, or medical
           conditions for which a 45-day wait would jeopardize the life, health, or function of
           the claimant. The IRO must provide notice of its decision within 72 hours. If the
           notice is not in writing, the notice must be followed by written confirmation within 48
           hours.
          With respect to claims involving experimental or investigational treatments, the IRO
           must provide protections to ensure that adequate clinical and scientific experience and
           protocols are taken into account as part of the external review process.
          The IRO must maintain written records that are available to the state.
          The Insurance Commissioner must consider standards adopted by the National
           Association of Insurance Commissioners when promulgating rules regarding IROs.

    V. Emergency Services.

    The definition of "emergency services" is changed to reflect the definition in the EMTALA
    and the PPACA; i.e., services necessary to screen, evaluate, and stabilize the patient.

    The definition of "emergency medical condition" is changed to reflect the definition in the
    EMTALA and the PPACA; i.e., a medical condition manifesting itself by acute symptoms of
    sufficient severity, including severe pain, such that a prudent layperson, who possesses an
    average knowledge of health and medicine, could reasonably expect the absence of
    immediate medical attention to result in a condition:
          placing the health of the individual, or with respect to a pregnant woman, the health
            of the woman or her unborn child, in serious jeopardy;
          serious impairment to bodily functions; or
          serious dysfunction of any bodily organ or part.

    VI. Dependent Coverage to Age 26.

    Health insurers who offer dependent coverage must offer the option of covering any
    dependent under the age of 26. Health insurers in the WSHIP must terminate dependent
    coverage at age 26.

    VII. Preventive Services.

    Conversion agreements may not require deductibles or copayments for preventive services.

    VIII. Health Care Sharing Ministries.

    Health care sharing ministries are exempt from the definition of "insurer" or "health carrier"
    for purposes of the statutes that regulate insurance.

    Appropriation: None.

House Bill Report                               -8-                                      ESSB 5122
    Fiscal Note: Available on original bill.

    Effective Date: The bill takes effect 90 days after adjournment of session in which the bill is
    passed, except for sections 10 through 12, dealing with remittances to the Washington State
    Health Insurance Pool, which take effect January 1, 2012.

    Staff Summary of Public Testimony:

    (In support) This bill harmonizes state law with federal law. The bill aligns administrative
    details of Washington's state statutes with federal requirements; e.g., federal law requires
    dependent coverage to age 26, but Washington requires coverage to age 25.

    (Opposed) None.

    Persons Testifying: Senator Keiser, prime sponsor.

    Persons Signed In To Testify But Not Testifying: None.




House Bill Report                              -9-                                       ESSB 5122
Exhibit H
                                                  STATE OF WASHINGTON                            Phone: (360} 725-7000
              MIKE KREIDLER
                                                                                                 www.insurance.wa.gov
      STATE INSURANCE COMMISSIONER




                                                           OFFICE OF
                                             INSURANCE COMMISSIONER


        In the Matter of                                             )
                                            )
        SAMARITAN MINISTRIES INTERNATIONAL, )
        SAMARITAN MV, SAVE TO SHARE, and )
        CHRISTIAN HEALTH ·CARE NEWSLETTER,  ) No. 11-0075
                                                                     )
                      Unauthorized Entities,                         ) ORDER TO CEASE AND DESIST
        and                                                          )
                                                                     )
        TED PITTENGER, ERIC ACKERMAN, KEN                            )
        REUTTER, JONATHAN BEN-EZRA, ROBERT                           )
        STEWART, JED STUBER, SETH BEN-EZRA,                          )
        CAMERON EASLEY, RICHARD DRIGGERS,                            )
        BRYAN EVANS, ANTHONY HOPP, DeWAYNE                           )
      · ARINGTON, JAMES . LANSBERRY, JOHN                            )
        CHANEY, JAMIE PYLES, STEVE· McHUGH,                          )
        RAY KING, WILLIAM KURTH, FRANK LEWIS,                        )
        KARI LEWIS,                                                  )
                                                                     )
                      Principals.                                    )



       To: The above Respondents
I .
:
                Samaritan Ministries
                PO Box3618
                Peoria, IL 61612

                Via e-mail to:

                smchcn@smchcn.net

        Pursuant to RCW 48.02.080, 48.30.010 and RCW 48.42.010 - 050, the Office of the
        Insurance Commissioner ("OIC") orders Samaritan Ministries International, Samaritan MV,
        Save To Share, and Christian Health Care Newsletter, Ted Pittenger, Eric Ackerman, Ken ·
        Reutter, Jonathan Ben-Ezra, Robert Stewart, Jed Stuber, Seth Ben-Ezra, Cameron Easley,
        Richard Driggers, Bryan Evans, Anthony Hopp, Dewayne Arington, James Lansberry, John
        Chaney, Jamie Pyles, Steve McHugh, Ray King, William Kurth, Frank Lewis, Kari Lewis, their



                                     Mailing Address: P. 0. Box 40255 • Olympia, WA 98504-0255
                                      Street Address: 5000 Capitol Blvd. • Tumwater, WA 98501
                                                              ~-
officers, directors, trustees, agents, and affiliates ("_Respondents") to immediately cease and
desist from:

A engaging in the unauthorized business of insurance In the state of Washington, which
  includes operating or participating in a_ system or program such as those described as
  "needs sharing" or involving organizing the transfer of money from people to pay the
  health care or property/casualty needs of others;                                 ·

B. involving any Washington resident in such a system or program;

C. soliciting, advertising, _seeking, pursuing, obtaining or continuing any insurance business
    in the state of. Washington, which includes a system or."program such as those described
  · in subsedion "A" of this Order;                           ·
D. soliciting Washington residents.to induce them to_paiticipate in any system or program •
    such as those described in subsection "A". of this Order;           ·

E. representing to Washington reside~ts that Respondents are offering any system or
  · program such as those described in subsection "A" of this Order that is exempt from
      regl:Jlation by the O_IC;                                                    ·

F. representing to Washington residents that Respondents are offering a health plan or
       policy, or coverage of any of the types listed in RC\/'! 48.42°.01 O, that.is exempt from
       regulation by the OIC unless and until Respondents demonstrate to the OIC's satisfaction
       that the Respondents are subject to the jurisdiction and regulation of another agency of
       this state, any subdivision thereof, or the federal government, including the U.S .
     . Departme~t of Labor as required by RCW 48.42.01 0;
         .                                          .
G. offering a health· plan or policy, or coverage of any of the types listed in RCW 48.42.01 o,·
       that has not been approved by the OIC until Respondents demonstrate to the OIC's
       satisfaction that the Respondents are subject to the jurisdiction and regulation of another
       agency"of this state, any subdivision thereof, or the federal government, including the U.S.   ··
     · Department of Labo·r as required by RCW 48.42.01 0;
                                                  .                              .
H: offering a health plan or policy, .or coverage of any of the types listed in RCW 48.42.01 0
        without submitting to examination by the Insurance Commissioner to determine the
        organization and solvency of the person or the entity, and to determine whether or not
        such person or entity complies with the applicable provisions of the Insurance Code as
     · ·required by RCW 48.42.030 and RCW 48.42.040;                      .

I.    offering a health plan or policy, or coverage of any of the types_listed in RCW 48.42.010,
      where the coverage is not fully insured or otherwise fully covered by Washington admitted
      life or disability. insurers or health care.service contractors or health maintenance
      organization agreements and where every purchaser, prospective purchaser, and covered
      person has not been a_dvised of the lack of insurance or other coverage as required by
      RCW 48.42.050;                                  .                                      .



                                     ·SAMARITAN MINISTRIES, ET AL., ORDER TO CEASE AND DESIST
                                                                                    Page 2 of 6
     J. offering a health plan or policy, or coverage for medical expenses, or a property/casualty
           plan or policy, or coverage for motor vehicle-related expenses, without being authorized
           by a Certificate of Authority issued to it by OIC and then in force as required by RCW·  .
           48.05.030, except as otherwise provided for in the Washington Insurance Code, including
           compliance with all requirements of Chapter 48.05 RCW;

    . K. offering a health plan or policy, or coverage for medical expenses, or a property/casualty·
        . plan or policy, or coverage for motor vehicle-related expenses, without- having filed and
          received OIC approval of both its rates and its forms as required under Chapter 48.18 and
          48.19 RCW; and

     L. Operating as an assessment mutual insurer for health insurance in violation of RCW
        48.06.020.

     THIS ORDER IS BASED ON THE"FOLLOWING:.

     1."     Samaritan Ministries International Is a non-profit corporation domiciled in Illinois. Save to
             Sha.re, Samaritan MV, and Christian Health Care Newsletter are apparently p·rograms,
             divisions, or other sub-units of Samarttan Ministries International. The individually-named
           . Respondents · are believed to· be principals, board members, and/or employees of
             Samaritan Ministries International, based upon the Company's ·representations on its ··
             website, www.samaritanministries.org .

    . 2 .. Responde·nts operate an enterprise they term a "need_s sharing ministry," which involves
          · the organization of the transfer of money from its "members" to pay the health care or.
            property/casualty needs of other "members.". The property/c~suahy aspect ·of ·the
            enterprise appears to be limited to coverage of medical costs resulting from motor vehicle
            accidents.-                                      ·                                  ·

     3.    Respondents describe the health care aspect of th_eir enterprise as follows:

              Samaritan Ministries publishes a monthly newsletter mailing that reports
              the total Shares and Needs and includes an individualized Share Notice
              for each member· household. The Share Notice tells each household how
              to pray for a specific member with a Need and what" his address is, so the
              Share can be sent to him. Typically less than 10 percent of the members
              have a Need in a given month and are receiving Shares.

              When a member has a health care "Need" he receives health care
              treatment from a provider of his choice, collects the bills, and sends them
              to Samarita~ Ministries. Samaritan Ministries Verifies that the Need meets
              the Guidelines. Then, in the monthly newsletter mailing, Samaritan
              Ministries directs some members t_o send their Shares to the member with
              the Need. The member with the need receives· the shares to pay his
              health care bills.
            Reprinted from WWW.samaritan mini~tries.org

!
I                                         SAMARITAN MINISTRIES, ET AL., ORDER TO CEASE AND DESIST
                                                            ·                           Page 3 of 6
4.     They des·cribe the property/casualty aspect of their enterprise as follows:
                                                                                       V


         Most medical needs from accidents involving .most motorized vehicles are
     · . not publishable in the basic ministry. Members who would like to share in ·
      . these needs have the option of joining SamaritanMV™ ., These members
         share an additional amount each month based on their family size (see
         chart below) in order to share in medical needs that have resulted from
         motor vehicle accidents.
      Id.

5.    This enterprise-appears to be engaged in the unauthorized business of insurance in the·
      state of Washington.

6.    This enterprise is engaged in the business of both hea.lth care and property/casualty
      insura,nce and claims to have "members'' in ·all 50 states. The OIC has information
      regarding at least one Washington resident who was a "member'' of Samaritan Ministries
      International.                        ·

7.· · The website SamaritanMinistries.org demonstrate·s that Respondents are aware that this
      system or program is insurance and that it is iilegal in at least several, if not all, States
    · absent compliance with the States' insurance· laws.                                      ·

8.    Respondents' knowing and Willful engagement in the unauthorized business of insurance
      in Washington endangers Washington-residents by enticing them to forego legal
      insurance coverage through false assurance that their fDedical bills will be paid. It
      deprives Washington residents of the multitude of rights and consumer protection
      mechanisms provided under the Washington Insurance Code. It defrauds the State of
      Washington of premium tax monies. to which it is entitled. It institutionalizes ·
      discrimination of several prohibited types.
                                               .                              '

9.     Chapter 48.42 RCW provides that any person or other' entity which provides coverage in
       this state for medical, sLJrgical, chiropractic, physical therapy, speech pathology,
       audiology, professional mental health, dental, hospital, or optometric expe;inses, whether ·
       the coverage is by direct payment,' reimburs·ement, the providing of services, or·
       otherwise, shall be subject to the authority of the state Insurance ColT)missioner, · ·
       unless the .person or other entity shows that while providing the services it is subject to
     · the jurisdiction and regulation of another agency of this state, any subdivisions thereof, or
       the federal government. The chapter's various subsections set forth requirements for
       entities to prove such regulation and to operate in Washington under such regulation.

10. Chapter 48.05 RCW prohibits an entity from offering insurance products in Washington
    without being authorized by-a Certificate of Authority issued to it by OIC and then in force
    as required by RCW 48.05.030, except as otherwise provided for in the Washington
    Insurance Code. The subsections of the chapter include several requirements for.
    authorization and .maintenance thereof.                                           ·

                                   · SAMARITAN MINISTRIES, ET AL., ORDER TO CEASE AND DESIST
                                                                                   Page 4 of_6
 11. Chapters 48.18 and 48.19 RCW prohibit an entity from offering the types of coverage
     offered by Respondents, without having filed and received OIC approval of both its rates
     and its forms.   ·      ·        ·         ·

 12. Respondents have vioJated the above-cited provfsions by acting as an unauthorized
     insurer in this state and issuing and delivering to Washington residents insurance
     products,· the rates and forms for which have not been filed, and the provisions of which         ·-r·
     violate multiple provisions of the Insurance Code.


  Any violation· of the terms of this Order by Respondents, th~ir officers, directors.,.agents, or
  affiliates, wil! render the violator(s) subject to the full penalties authorized by the Washington
· Insurance Code.                                                                         ·

 Respondents have the right to qemand a hearing pursuant to chapters 48.04 and 34.05 ·
 RCW. This Order shall remain in effect
                                     . subject to the further order of. the Commissioner.


 THIS ORDER IS EFF_ECTIVE lfylMEDIATELY AND. IS ENTERED. at Tumwater, Washington,
 this /·5:!: day' of April, 2011.

                                            MIKE KREIDLER
                                            Insurance Cpmmissioner


                                            By:~'di2PL-
                                                  . Andrea L. Philhower ·
                                                    Legal Affairs Division
                                                    Office of Insurance Commissioner
                                                    State of Washington




                                                                                                              i
                                                                                                              I




                                     .SAMARITAN MINISTRIES, ET AL., ORDER TO CEASE AND 01:s1s·T
                                                                                    Pag~ 5 of~
                                CERTIFICATE OF MAILING


     The undersigned c~rtifies under the penalty of perjury under the laws of the State of
Washington as fpllows:


        I ·am now and at all times herein mentioned have been a citizen of the United States
and a resident of the State of Washington. I am over the age of eighteen years, not a party to
or interested in the. above-entitled action, and competent to be a witness herein. On the date
given below I cau~ed to be served the foregoing ORDER TO CEASE AND DESIST on the
following individuals via US Mai.I and e-mail.                                      ·   ·

      Samaritan Ministries
      PO Box 3618 .
      Peoria, IL 61612

      And via e-rnail to:

      smchcn@smchcn :net

      SIGNED this lsJ;. day of April, 2011, at Tumwater, Washington.



                                               Christine Tribe




                                  SAMARITAN MINISTRIES, ET AL., ORDER TO CEASE.AN,D DESIST
                                                                                    Page 6 of 6
Exhibit I
                           STATE OF WASHINGTON
                   OFFICE OF THE INSURANCE COMMISSIONER


    In the Matter of                                       Order No.        20-0335

    ALLIANCE FOR SHARED HEALTH,                            ORDER TO CEASE AND
                                                           DESIST
                         Unauthorized
                         Entity/Respondent.


       Pursuant to RCW 48.02.080, RCW 48.15.023 and RCW 48.44.016, the Insurance
Commissioner of the state of Washington ("Insurance Commissioner") orders the above-named
Respondent, and its officers, directors, trustees, employees, agents, and affiliates to immediately
cease and desist from:


   A. Acting as an insurer in the state of Washington;
   B. Acting as a health care service contractor in the state of Washington;
   C. Engaging in or transacting the unauthorized business of insurance in the state of
      Washington;
   D. Seeking, pursuing, and obtaining any insurance business in the state ofWashington;
   E. Soliciting Washington residents to purchase any insurance to be issued by an unauthorized
      insurer; and
   F. Soliciting Washington residents to induce them to purchase any insurance contract.


BASIS:
       1.      Alliance for Shared Health Inc. ("ASH") is a non-profit 501(c)(3) corporation
headquartered in Missouri. In September 2019, ASH filed an Application for a Certificate of
Authority of a Foreign Non-Profit Corporation with the Missouri Secretary of State.
       2.      ASH does not hold a certificate of authority to transact insurance in Washington.
ASH is also not registered with the Washington Secretary of State or the Washington State
Department of Revenue.


 ORDER TO CEASE AND DESIST                        1               State of Washington
 ORDER NO. 20-0335                                                Office oflnsurance Commissioner ·
                                                                  POBox40255
 LA- 1602799 - 1                                                  Olympia, WA 98504-0255
       3.       ASH was originally incorporated in the U.S. Virgin Islands in June 2017. ASH
provided the Insurance Commissioner's Regulatory Investigations Unit ("Investigations") with
ASH's Internal Revenue Service ("IRS") non-profit organization filings. ASH submitted an
application for non-profit status to the IRS in November 2018. The filings list the following ASH
executive officers: Corey Durbin ("Durbin"), President; John Lewis ("Lewis"), Treasurer; and
Leslie Hunsel ("Hunsel"), Secretary.
       4.       Christian Discount Alliance, LLC, dba Shared Health Alliance ("SHA"), is a
business entity insurance producer licensed in Missouri since 2016. The Designated Licensed
Responsible Producers for SRA's Missouri insurance producer license are also Durbin, President,
Owner; Lewis, Chief Operating Officer, Owner; and Hunsel, Secretary. None of these individuals
hold an insurance producer license in Washington. Durbin was previously licensed as a producer
in Washington (WAOIC No. 255411). In October 2015, SHA registered with the Missouri
Secretary of State as a limited liability company.
       5.       SHA is not licensed as an insurance producer in Washington or any other state.
SHA is not registered with the Washington Secretary of State. SHA registered with the Washington
Department of Revenue in February 2018 with the business designation of "insurance agencies
and brokerages."
       6.       ASH refers to SHA as its "vendor consultant." ASH and SHA entered a vendor
consulting agreement, effective January 1, 2019. ASH explained to Investigations that SHA "offers
non-insurance solutions to help strengthen the ASH sharing programs" including "Rx Advocacy
for high cost maintenance medications ... 24/7/365 Telemedicine ... Virtual Primary Care .. .
National Lab Program ... Discount Rx Card ... Provider Discounts ... Member Support Services ... "
       7.       The Office of the Insurance Commissioner opened an investigation to determine if
1) ASH meets the statutory definition of a Health Care Sharing Ministry ("HCSM") under
Washington law and Federal law and 2) if ASH is not a bona fide HCSM, whether ASH is acting
as an unauthorized insurer in Washington.
       8.       ASH represents itself as a HCSM. HCSMs are exempt from the Affordable Care
Act ("ACA") individual !llandate.




 ORDER TO CEASE AND DESIST                           2           State of Washington
 ORDER NO. 20-0335                                               Office of Insurance Commissioner
                                                                 PO Box40255
 LA - 1602799 - 1                                                Olympia, WA 98504-0255
ASH does not meet the legal definition ofa HCSM
        9.     To qualify as a health care sharing ministry under the IRS and Washington law, a
HCSM must be a 501 (c)(3) organization whose members share a common set of ethical or religious
beliefs and share medical expenses among members in accordance with those beliefs. A HCSM
must also have been in operation and continuously sharing member health care costs since at least
December 31, 1999.
        10.    ASH has not been in operation and continuously sharing health care costs since
1999.
        11.    ASH acknowledges that it does not meet the statutory requirements for an HCSM
because it was not incorporated until June 2017.
        12.    ASH stated to Investigations: "[ASH] was not originally formed, nor does it warrant
that it meets the original ACA grandfathering clause to qualify its members for the exemption to
the individual mandate under federal law." ASH provided the following explanation:
        While ASH was originally formed in 2017, Hurricane Irma delayed the initial roll-out. As
        mentiqned above, ASH as a health share solution was designed to help meet needs that the
        other health share programs were not/are not meeting - and do so without pre-existing
        condition limitations. However, participation in ASH was not available until 2019. There
        was no intention to introduce ASH until such time as the Federal Mandate was not being
        enforced - which began in January 2019. ASH did not want any participant to think that
        ASH alone met the ACA individual mandate. When the mandate was removed (or at least
        it was announced that the mandate would not be enforced at the Federal level beginning in
        2019), ASH felt comfortable offering participation per the approval of the IRS as a bona
        fide 50l(c)(3).
        13.    During the course of the investigation of ASH, Investigations conducted a review
of ASH's website.
        14.    As of May 29, 2019, ASH's "About Us" webpage stated the following:
        Alliance for Shared Health was formed to provide "health sharing" access to Americans of
        any faith persuasion. When Americans come together to meet challenges, there is little we
        can't accomplish together ... Alliance for Shared Health is a non-profit health sharing
        community that seeks to provide a way for its members to access specific medical needs
        outside of expensive, traditional health insurance. All members must agree with and attest
        to the statement of standards developed by the Board of ASH ...
        15.    Additionally, ASH listed the following statement of standards:
        I believe that traditional health care does not work for me anymore, and want to be a part
        of a moral, ethical and health-conscious community of people that shares in medical needs
        under the ASH Guidelines


 ORDER TO CEASE AND DESIST                         3             State of Washington
 ORDER NO. 20-0335                                               Office of Insurance Commissioner
                                                                 PO Box40255
 LA- 1602799 - 1                                                 Olympia, WA 98504-0255
       I affinn that I understand ASH is not an insurance company but rather a non-profit
       benevolence organization. ASH members have committed to paying a monthly
       contribution in order to help share in medical expenses under the guidelines.
       I do understand that ASH is not a guarantee of payment, but that ASH intends to share in
       the medical needs per the ASH guidelines and the sharing level selected by me.
       I desire to live a healthy lifestyle and make good health decisions to be positive member
       of the ASH community.
       I agree to refrain from the usage of any form of illegal substances and that if I do engage
       in use of these, any medical needs caused by or related to such shall not be eligible for
       sharing.
       I agree to submit to mediation followed by arbitration, if needed, should a dispute arise
       with ASH or its affiliates. As such, I understand that ASH is not an insurance company and
       will not file any complaints with my state insurance department if I have a dispute on a
       medical need.
       I agree that whether or not I sign and submit this form, submitting my application for
       membership in ASH is equivalent to attesting to this statement of beliefs.
(Emphasis added.) Since the Insurance Commissioner's investigation, ASH has made changes to
its website and statement of standards.

ASH is acting as an unauthorized insurer in the state of Washington.
        16.     Because ASH is not qualified as a HCSM, it is acting as an unauthorized insurer.
ASH has denied acting as an unauthorized insurer. ASH asserts it has never intended to operate as
an insurer and stated it includes "all appropriate disclaimers and notifications on its materials
including its website, enrollment portal, sharing guidelines, and member identification cards."
ASH further asserts it is operating similarly to other health sharing entities, which are not
considered insurers under state or federal law.
        17.     In ASH's response to Investigation, it states:
       [ASH] helps its members access preventive care (the same preventive care codes that the
       Affordable Care Act ("ACA") mandate included), as well as virtual primary care -
       including the diagnosis and treatment of over 1,500 conditions - all at one member
       responsibility amount per episode of care - again with no pre-existing condition limitations
       and shareable at 100%.                                      '
        18.     ASH's member guidelines discuss benefit levels as "plans" and require a set
monthly contribution to maintain membership. One of ASH's member guidelines discusses four
"Sharing Level" plans: Allied Basic, Allied Visit, Allied Core, and Allied Max. ASH's guidelines




 ORDER TO CEASE AND DESIST                         4             State of Washington
 ORDER NO. 20-0335                                               Office oflnsurance Commissioner
                                                                 PO Box40255
 LA - 1602799 - 1                                                Olympia, WA 98504-0255
state: "Make your choice wisely, because different programs offer different levels of health cost
sharing support."
        19.     In describing the four plans, discussed above, ASH explains:
        ASH shares 100 percent of bills for any medical incident exceeding the MRA (Member
        Responsibility Amount) as long as all other Guidelines are met and funds are available for
        sharing up to the agreed upon Referenced Based-Pricing Allowances for that service as
        agreed upon by the ASH Community. Any medical expense less than the MRA per incident
        is the member's responsibility.
        20.     One of ASH's guidelines includes a table which shows what medical care and
services are covered by each of the four plans, such as "Preventive Care", "Doctor Access",
"Virtual Primary Care", "PCP Visits", "Outpatient Lab", "Daily Hospital Allowance", and
"Prescription Drugs ... Tier 1 ... Tier 2 ... Tier 3 ... Specialty Drugs".
        21.     Another one of ASH's guidelines discusses three other plans: "SHA Premier",
"SHA Preventative", and "SHA Scripts". The guidelines include a table which shows what medical
care and services are covered by each of the three plans, such as "Preventive Care", "Doctor
Access", "Telemedicine", "Virtual Primary Care", "PCP Visits", "Specialist", "Urgent Care",
"Diagnostic X-Ray and Lab", "Cat-Scan/MRI", "Outpatient Testing", and "Prescription
Drugs ... Tier 1... Tier 2 ... Tier 3 ... Specialty Drugs". The guidelines of these plans also include
tables regarding coverage for "Preventive Care Services" and "Preventive Immunizations".
        22.     Other plans provided by ASH include similar member guidelines and tables as to
the ones discussed.
        23.     ASH also sells plans to Washington members that provide members with access to
a network of providers, called "First Health." ASH provides members with "access to providers in
the First Health network - A national PPO network, with more than 5,000 hospitals, over 90,000
ancillary facilities and over 1 million health care professional service locations." According to
ASH, "access is wide-ranging- more than 96 percent of people in the United States are within 20
miles of a network provider." ASH's member guidelines discuss First Health, as well as include
information about First Health's provider locator assistance toll-free number and First Health's
provider locator website.
        24.     ASH provided a spreadsheet to Investigations showing ASH sold a variety of plans
to Washington consumers. ASH sold twelve (12) different plans to a total of 1,411 Washington
consumers and collected $237,188.27.


 ORDER TO CEASE AND DESIST                            5                 State of Washington
 ORDER NO. 20-0335                                                      Office oflnsurance Commissioner
                                                                        PO Box40255
 LA- 1602799 - 1                                                        Olympia, WA 98504-0255
       25.     RCW 48.01.040 states that "insurance" is a contract whereby one undertakes to
indemnify another or pay a specified amount upon determinable contingencies.
       26.     RCW 48.01 .050 states in relevant part that "insurer" as used in this code includes
every person engaged in the business of making contracts of insurance.
       27.     RCW 48.01.060 defines insurance transaction as including any solicitation,
negotiations preliminary to execution, execution of an insurance contract, transaction of matter
subsequent to execution of the contract and arising out of it, and insuring.
       28.     RCW 48.43.009 provides that health care sharing ministries are not health carriers
as defined in RCW 48.43.005 or insurers as defined in RCW 48.01.050. For purposes of this
section, "health care sharing ministry" has the same meaning as in 26 U.S.C. Sec. 5000A.
       29.     26 U.S.C. Sec. 5000A states the term "health care sharing ministry" means an
organization-
       (1) which is described in section 50l(c)(3) and is exempt from taxation under section
       501(a),
       (IQ members of which share a common set of ethical or religious beliefs and share medical
       expenses among members in accordance with those beliefs and without regard to the State
       in which a member resides or is employed,
       (III) members of which retain membership even after they develop a medical condition,
       (IV) which (or a predecessor of which) has been in existence at all times since December
       31, 1999, and medical expenses of its members have been shared continuously and without
       interruption since at least December 31, 1999, and
       (V) which conducts an annual audit which is performed by an independent certified public
       accounting firm in accordance with generally accepted accounting principles and which is
       made available to the public upon request.
       30.     RCW 48.05.030(1) states no person shall act as an insurer and no insurer shall
transact insurance in this state other than as authorized by a certificate of authority issued to it by
the Insurance Commissioner and then in force; except as to such transactions as are expressly
otherwise provided for in this code.
       31.     RCW 48.44.015(1) provides that a person may not in this state, by mail or
otherwise, act as or hold himself or herself out to be a health care service contractor, as defined in
RCW 48.44.010 without first being registered with the Insurance Commissioner.
       32.     RCW 48.44.180 states for the purposes of this chapter, the Insurance Commissioner
shall have the same powers and duties of enforcement as are provided in RCW 48.02.080.


 ORDER TO CEASE AND DESIST                         6                State of Washington
 ORDER NO. 20-0335                                                  Office of Insurance Commissioner
                                                                    PO Box40255
 LA- 1602799 - 1                                                    Olympia, WA 98504-0255
       33.     RCW 48.15.020(1) states that an insurer that is not authorized by the Insurance
Commissioner may not solicit or transact insurance business in this state.
       34.     RCW 48.15.023(5)(a)(i) states that if the Insurance Commissioner has cause to
believe that any person has violated the provisions of RCW 48.15.020(1), the Insurance
Commissioner may issue and enforce a cease and desist order in accordance with the provisions
ofRCW 48.02.080.
       35.     RCW 48.44.016(5)(a)(i) states if the Insurance Commissioner has cause to believe
that any person has violated the provisions of RCW 48.44.015(1), the Insurance Commissioner
may Issue and enforce a cease and desist order in accordance with the provisions of
RCW 48.02.080.
       36.      RCW 48.02.080(3)(a) states if the Insurance Commissioner has cause to believe
that any person is violating or is about to violate any provision of this code or any regulation or
order of the Insurance Commissioner, he or she may issue a cease and desist order.
       37.     The Respondent's actions described herein violate Insurance Code provisions that
include RCW 48.05.030(1) [Certificate of Authority required], RCW 48.15.020(1) [solicitation by
insurer not authori 4ed prohibited] and RCW 48.44.015(1) [registration by health care service
contractor required].


       IT IS FURTHER ORDERED that nothing herein shall prevent the Respondent from
fulfilling the terms of contracts formed prior to the effective date of this Order pursuant to
RCW 48.15.020(2)(6).
       Any violation of the terms of this Order by the Respondent and its officers, directors,
trustees, employees, agents, and affiliates or the Respondent's failure to fulfill or perform its
contracts subject to this Order will render the violator(s) subject to the full penalties authorized by
RCW 48.02.080, RCW 48.15.023, RCW 48.44.016 and other applicable sections of the Insurance
Code of the state of Washington.
       The Respondent has the right to demand a hearing in accordance with RCW 48.04.010,
WAC 284-02-070, and WAC 10-08-110.




 ORDER TO CEASE AND DESIST                         7                State of Washington
 ORDER NO. 20-0335                                                  Office of Insurance Commissioner
                                                                    PO Box40255
 LA - 1602799 - 1                                                   Olympia, WA 98504-0255
         This Order shall remain in effect subject to the further order of the Insurance
Commissioner.


THIS ORDER IS EFFECTIVE IMMEDIATELY AND IS ENTERED at Tumwater,

Washington, this   do!,   day of     A~                                       , 2020.




     ~




MIKE KREIDLER
Insurance Commissioner

By and through his designee




Insurance Enforcement Specialist
Legal Affairs Division




 ORDER TO CEASE AND DESIST                   8             State of Washington
 ORDER NO. 20-0335                                         Office of Insurance Commissioner
                                                           PO Box40255
 LA- 1602799 - 1                                           Olympia, WA 98504-0255
                                CERTIFICATE OF MAILING

        The undersigned certifies under the penalty of perjury under the laws of the state of
Washington that I am now and at all times herein mentioned, a citizen of the United States, a
resident of the state of Washington, over the age of eighteen years, not a party to or interested in
the above-entitled action, and competent to be a witness herein.
        On the date given below I caused to be served the foregoing Order to Cease and Desist on
the following individual(s) in the manner listed below:

By email and by depositing in the US. mail via state Consolidated Mail Service with proper
postage affixed to:

       Alliance for Shared Health, Inc.
       7600 Bolongo Bay
       St. Thomas, VI 00802

       John Lewis
       Registered agent for Alliance for Shared Health, Inc.
       3155 Sutton Blvd, Ste201
       Saint Louis, MO 63143

       Courtesy copy to:
       Kyle Gilster
       Attorney at Law
       750 17th St NW, Ste 900
       Washington, DC 20006
       kyle.gilster@huschblackwell.com


Dated this   1.,,2,,'J day of_~Ap---\---v
                                      __  ~_l_____.,               2020, in Tumwater, Washington.


~     ~-~
KIMBERLY SHOBLOM
 Paralegal
-Legal Affairs Division




 ORDER TO CEASE AND DESIST                        9                 State of Washington
 ORDER NO. 20-0335                                                  Office oflnsurance Commissioner
                                                                    PO Box40255
 LA - 1602799 - 1                                                   Olympia, WA 98504-0255
Exhibit J
                            STATE OF WASHINGTON
                    OFFICE OF THE INSURANCE COMMISSIONER


    In the Matter of
                                                       Order No.       20-0250

    ONESHARE HEALTH, LLC,
                                                       ORDER TO CEASE AND DESIST

                       Unauthorized Entity/
                       Respondent.



       Pursuant to RCW 48.02.080 and RCW 48.15.023, the Insurance Commissioner of the state
of Washington ("Insurance Commissioner") orders the above-named Respondent, and its officers,
directors, trustees, employees, agents, and affiliates to immediately cease and desist from:


       A. Acting as an insurer in the state of Washington;

       B. Engaging in or transacting the unauthorized business of insurance in the state of
          Washington;

       C. Seeking, pursuing, and obtaining any insurance business in the state of Washington;

       D. Soliciting Washington residents to purchase any insurance to be issued by an
          unauthorized insurer; and

       E. Soliciting Washington residents to induce them to purchase any insurance contract.

BASIS:
       1.      The parent of OneShare Health, LLC, Anabaptist Healthshare, Inc., incorporated
on May 26, 2015 in Virginia; on August 31, 2018, it amended its name to Kingdom Healthshare
International; and on March 12, 2019, it amended its name to OneShare International (hereinafter
referred to as "the Organization"). On April 9, 2019, the Organization registered Anabaptist




 ORDER TO CEASE AND DESIST                                         State of Washington
 ORDER NO. 20-0250                                                 Office of Insurance Commissioner
                                                                   PO Box40255
 LA - 1602460 - 1                                                  Olvmnia. WA 98504-0255
Healthshare as a d.b.a. The Organization represents itself as a health care sharing ministry
("HCSM"), exempt from insurance regulation. It does not have members in Washington State.
       2.       On November 10, 2016, the Organization formed a wholly owned subsidiary, Unity
Healthshare, LLC; on August 27, 2018, it amended its name to Kingdom Healthshare Ministries,
LLC; and on March 11, 2019, it amended its name to OneShare Health, LLC ("OneShare").
OneShare is incorporated in Virginia and headquartered in Texas. OneShare represents itself as a
HCSM, exempt from insurance regulation. It has members in Washington State and it does not
hold a Certificate of Authority in this state.
        3.      There is pending litigation in Fulton County Superior Court (Georgia) between
OneShare and Aliera Healthcare, Inc. ("Aliera"), regarding Aliera's marketing of OneShare's
insurance products. Aliera is also the subject of an enforcement action by the Insurance
Commissioner.
        4.      Following a referral from its producer licensing division, the Insurance
Commissioner opened an inquiry to determine 1) if OneShare is a legitimate HCSM in compliance
with state and federal law, and 2) if it is not a bona fide HCSM, whether it is acting as an
unauthorized insurer in Washington State.

OneShare does not meet the legal definition of a health care sharing ministry.

        5.      To qualify as a health care sharing ministry under Internal Revenue Service (IRS)
and Washington law, a HCSM must be a 50l(c)(3) organization whose members share a common
set of ethical or religious beliefs and share medical expenses among members in accordance with
those beliefs. In addition, the organization (or its predecessor) must also have been in operation
and continuously sharing member health care costs since at least December 31, 1999.
        6.      OneShare has not been in operation and continuously sharing amongst members
since 1999. To meet this requirement, OneShare relies entirely on a letter, dated July 14, 2015,
from the Department of Health & Human Services ("DHHS"), approving the Organization as a
HCSM. However, there are several problems with OneShare's reliance on this letter: (1) the
Organization serves a different religious community than OneShare serves, (2) the letter from
DHHS contains a disclaimer that it is not binding on state authorities, (3) the Organization has not
been in operation since 1999, and (4) the Organization is not OneShare's "predecessor."




 ORDER TO CEASE AND DESIST                        2               State of Washington
 ORDER NO. 20-0250                                                Office oflnsurance Commissioner
                                                                  PO Box40255
 LA - 1602460 - 1                                                 Olvmnia. WA 98504-0255
        7.      OneShare explained that the Organization and OneShare serve different
communities. The Organization's membership focuses on members of the traditional Anabaptist
church or those who work for Anabaptist ministries or employers. The Organization does not have
and has never had any Washington members. On the other hand, OneShare members are not
required to be practicing Anabaptists or among those who work for Anabaptist ministries. Instead,
each member must attest to OneShare's Statement of Beliefs which is founded on Biblical
principles. OneShare explained that creating OneShare allowed a larger community to take
advantage of healthcare sharing services in accordance with their faith. This distinction in beliefs
between the two sets of members runs contrary to the continuous sharing requirement for HCSMs.
        8.      OneShare denies that it is a separate legal entity from the Organization and points
out that, for tax purposes, it is not treated as a separate legal entity. Iri support, it provided an IRS
Announcement which states that an LLC, if wholly-owned by an organization exempt under
section 50l(c)(3) of the Internal Revenue Code, may be disregarded as a separate entity for federal
tax purposes. However, members were signed up with OneShare as their insurer, not the
Organization. Further, and most importantly, the Insurance Commissioner is not bound by the
IRS' s tax treatment of OneShare.
        9.      Additionally, in order to qualify as an HCSM, an entity must conduct an annual
audit performed by an independent certified public accounting firm. OneShare failed to meet this
requirement. OneShare provided the Insurance Commissioner with an audit of the Organization
for year ending December 31, 2016. The audit report is dated September 20, 2019. On this basis
alone, OneShare fails to qualify as an HCSM.

OneShare is acting as an unauthorized insurer in the state of Washington.

        10.     Because OneShare is not qualified as a HCSM, it is acting as an unauthorized
insurer. OneShare asserts throughout its website and written materials that it is not insurance, does
not guarantee payment of medical expenses, and does not enter into contracts with members.
However, based on those same materials, the members pay a monthly fee and, in return, OneShare
pays providers for covered services upon the members getting sick or injured. This qualifies as
insurance.
        11.     At the time OneShare terminated its contract with Aliera on August 10, 2018,
OneShare had approximately 2,900 Washington members. Since then, 1,470 Washington residents


 ORDER TO CEASE AND DESIST                           3                State of Washington
 ORDER NO. 20-0250                                                    Office oflnsurance Commissioner
                                                                      PO Box40255
 LA - 1602460 - 1                                                     Olvmnia. WA 98504-0255
have been OneShare members, with a current total of 1,091 Washington members. Members from
Washington have paid OneShare a total of$1,239,328.15 to date.
        12.    Based on their website, OneShare continues to offer Washington consumers
msurance.
        13.     RCW 48.01.040 states that "insurance" is a contract whereby one undertakes to
indemnify another or pay a specified amount upon determinable contingencies.
        14.     RCW 48.01.050 states in relevant part that "insurer" as used in this code includes
every person engaged in the business of making contracts of insurance.
        15.    RCW 48 .43 .009 provides that health care sharing ministries are not health carriers
as defined in RCW 48.43.005 or insurers as defined in RCW 48.01 .050. For purposes of this
section, "health care sharing ministry" has the same meaning as in 26 U.S.C. Sec. 5000A.
        16.     26 U.S.C. Sec. 5000A states the term "health care sharing ministry" means an
organization-
       (!) which is described in section 501(c)(3) and is exempt from taxation under section
       50l(a),
       (II) members of which share a common set of ethical or religious beliefs and share medical
       expenses among members in accordance with those beliefs and without regard to the State
       in which a member resides or is employed,
       (III) members of which retain membership even after they develop a medical condition,
       (IV) which (or a predecessor of which) has been in existence at all times :since December
       31, 1999, and medical expenses of its members have been shared continuously and without
       interruption since at least December 31, 1999, and
       (V) which conducts an annual audit which is performed by an independent certified public
       accounting firm in accordance with generally accepted accounting principles and which is
       made available to the public upon request.

        17.     RCW 48.05.030(1) states no person shall act as an insurer and no insurer shall
transact insurance in this state other than as authorized by a certificate of authority issued to it by
the Insurance Commissioner and then in force; except, as to such transactions as are expressly
otherwise provided for in this code.
        18.     RCW 48.15.020(1) states that an insurer that is not authorized by the Insurance
Commissioner may not solicit or transact insurance business in this state.
        19.     RCW 48.15.023(5)(a)(i) states that if the Insurance Commissioner has cause to
believe that any person has violated the provisions of RCW 48.15.020(1), the Insurance




 ORDER TO CEASE AND DESIST                          4               State of Washington
 ORDER NO. 20-0250                                                  Office of Insurance Commissioner
                                                                    PO Box40255
 LA - 1602460 - 1                                                   Olvmoia. WA 98504-0255
Commissioner may issue and enforce a cease and desist order in accordance with the provisions
of RCW 48.02.080.
       20.      RCW 48.02.080(3)(a) states if the Insurance Commissioner has cause to believe
that any person is violating or is about to violate any provision of this code or any regulation or
order of the Insurance Co1mnissioner, he or she may issue a cea~e and desist order.
       21.      The Respondent's actions desc1ibed herein violate Insurance Code provisions that
include RCW 48.05.030(1) [Certificate of Autho1ity required] and RCW 48.15.020(1) [solicitation
by insurer not authorized prohibited].
       IT IS FURTHER ORDERED that nothing herein shall prevent the Respondent from
fulfilling the tenns of contracts fonned prior to the effective date of this Order pursuant to
RCW 48.15.020(2)(b).
       Any violation of the tenns of this Order by the Respondent and its officers, directors,
trustees, employees, agents, and affiliates or the Respondent's failure to fulfill or perfonn its
contracts subject to this Order will render the violator(s) subject to the full penalties authorized by
RCW 48.02.080, RCW 48.15.023, and other applicable sections of the Insurance Code of the state
of Washington.
       The Respondent has the right to demand a hearing in accordance with RCW 48.04.010,
WAC 284-02-070, and WAC 10-08-110.
       This Order shall remain in effect subject to the further order of the Insurance
Commissioner.

THIS ORDER IS EFFECTIVE IMMEDIATELY AND IS ENTERED at Tumwater,
Washington, this    3/      day of       /1al-/4                                      ,2020.

MIKE KREIDLER
Insurance Commissioner

By and through his designee



~G~
Insurance Enforcement Specialist
Legal Affairs Division


 ORDER TO CEASE AND DESIST                          5               State of Washington
 ORDER NO. 20-0250                                                  Office of Insurance Conunissioner
                                                                    PO Box 40255
 LA - 1602460 - 1                                                   Olvmoia. WA 98504-0255
                                    CERTIFICATE OF MAILING

           The undersigned certifies under the penalty of perjury under the laws of the state of
    Washington that I am now and at all times herein mentioned, a citizen of the United States, a
    resident of the state of Washington, over the age of eighteen years, not a paiiy to or interested in
    the above-entitled action, and competent to be a witness herein.
           On the date given below I caused to be served the foregoing Order to Cease and Desist on
    the following individual(s) in the manner listed below:


    By email and by depositing in the US. mail via state Consolidated Mail Service with proper
    postage affixed to:

           Tyler Hochstetler
           2452 S. Seminole Trail
           Madison, VA 22727
           Registered Agent for OneShare Health, LLC

           Courtesy copy to:
           Kyle G.A. Wallace
           Attorney at Law
           Alston & Bird
           One Atlantic Center
           1201 West Peachtree Street
           Atlanta, GA 30309-3424
           Kyle.wallace@alston.com
           Attorney for OneShare Health, LLC



    Dated this   6~ day of -MOt.Y"~
                            - - - -- - -- - -- -, 2020, in Tumwater, Washington.



~~J!®J)
~           KRECH
    Paralegal
    Legal Affairs Division




     ORDER TO CEASE AND DESIST                        6                State of Washington
     ORDER NO. 20-0250                                                 Office of Insurance Commissioner
                                                                       PO Box 40255
     LA - 1602460 - 1                                                  Olympia, WA 98504-0255
